 

Sales Agreement

 

June 6, 2019

 

The Benchmark Company, LLC

150 East 58th Street, 17th Floor

New York, New York 10155

 

Ladies and Gentlemen:

 

Taronis Technologies, Inc., a Delaware corporation (the “Company”), confirms its
agreement (this “Agreement”) with The Benchmark Company, LLC (the “Agent”), as
follows:

 

1. Issuance and Sale of Shares. The Company agrees that, from time to time
during the term of this Agreement, on the terms and subject to the conditions
set forth herein, it may issue and sell through the Agent, shares of common
stock (the “Placement Shares”) of the Company, par value $0.001 per share (the
“Common Stock”); provided, however, that in no event shall the Company issue or
sell through the Agent such number or dollar amount of Placement Shares that
would (a) exceed the number or dollar amount of shares of Common Stock
registered on the effective Registration Statement (defined below) pursuant to
which the offering is being made, (b) exceed the number of authorized, but
unissued shares of Common Stock (less shares of Common Stock issuable upon
exercise, conversion or exchange of any outstanding securities of the Company or
otherwise reserved from the Company’s authorized capital stock), (c) exceed the
number or dollar amount of shares of Common Stock permitted to be sold under
Form S-3 (including General Instruction I.B.6 thereof, if applicable) or (d)
exceed the number or dollar amount of shares of Common Stock for which the
Company has filed a Prospectus Supplement (defined below) (the lesser of (a),
(b), (c) and (d), the “Maximum Amount”). Notwithstanding anything to the
contrary contained herein, the parties hereto agree that compliance with the
limitations set forth in this Section 1 on the amount of Placement Shares issued
and sold under this Agreement shall be the sole responsibility of the Company
and that the Agent shall have no obligation in connection with such compliance,
except to update the Company with respect to the number of Placement Shares sold
by the Agent immediately after each sale pursuant to this Agreement. The offer
and sale of Placement Shares through the Agent will be effected pursuant to the
Registration Statement (as defined below) filed by the Company and which will be
declared effective by the Securities and Exchange Commission (the “Commission”),
although nothing in this Agreement shall be construed as requiring the Company
to use the Registration Statement to issue Common Stock.

 

The Company has filed or will file, in accordance with the provisions of the
Securities Act of 1933, as amended (the “Securities Act”) and the rules and
regulations thereunder (the “Securities Act Regulations”), with the Commission a
registration statement on Form S-3, including (a) a base prospectus, relating to
certain securities, and (b) a prospectus relating to the Placement Shares to be
issued from time to time by the Company, each of which incorporates by reference
documents that the Company has filed or will file in accordance with the
provisions of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), and the rules and regulations thereunder. The Company has prepared a
prospectus or a prospectus supplement to the base prospectus included as part of
the registration statement, which prospectus or prospectus supplement relates to
the Placement Shares to be issued from time to time by the Company (the
“Prospectus Supplement”). The Company will furnish to the Agent, for use by the
Agent, copies of the Prospectus Supplement (including a base prospectus, if any)
relating to the Placement Shares to be issued from time to time by the Company.
The Company may file one or more additional registration statements from time to
time that will contain a base prospectus and related prospectus or prospectus
supplement, if applicable (which shall be a Prospectus Supplement), with respect
to the Placement Shares. Except where the context otherwise requires, such
registration statement(s), including all documents filed as part thereof or
incorporated by reference therein, and including any information contained in a
Prospectus (as defined below) subsequently filed with the Commission pursuant to
Rule 424(b) under the Securities Act Regulations or deemed to be a part of such
registration statement pursuant to Rule 430B of the Securities Act Regulations,
is herein called the “Registration Statement.” The Prospectus Supplement and any
base prospectus or base prospectuses constituting part of the Prospectus
Supplement, including all documents incorporated therein by reference, included
in the Registration Statement, as it may be supplemented, if necessary, in the
form in which such prospectus or prospectuses and/or Prospectus Supplement have
most recently been filed by the Company with the Commission pursuant to Rule
424(b) under the Securities Act Regulations, together with the then issued
Issuer Free Writing Prospectus(es), as applicable, is herein called the
“Prospectus.”

 

-1-

 

 

Any reference herein to the Registration Statement, any Prospectus Supplement,
Prospectus or any Issuer Free Writing Prospectus (defined below) shall be deemed
to refer to and include the documents, if any, incorporated by reference therein
(the “Incorporated Documents”), including, unless the context otherwise
requires, the documents, if any, filed as exhibits to such Incorporated
Documents. Any reference herein to the terms “amend,” “amendment” or
“supplement” with respect to the Registration Statement, any Prospectus
Supplement, the Prospectus or any Issuer Free Writing Prospectus shall be deemed
to refer to and include the filing of any document under the Exchange Act on or
after the most-recent effective date of the Registration Statement, or the date
of the Prospectus Supplement, Prospectus or such Issuer Free Writing Prospectus,
as the case may be, and incorporated therein by reference. For purposes of this
Agreement, all references to the Registration Statement, the Prospectus or to
any amendment or supplement thereto shall be deemed to include the most recent
copy filed with the Commission pursuant to its Electronic Data Gathering
Analysis and Retrieval system, or if applicable, the Interactive Data Electronic
Application system when used by the Commission (collectively, “EDGAR”).

 

2. Placements. Each time that the Company wishes to issue and sell Placement
Shares hereunder (each, a “Placement”), it will notify the Agent by email notice
(or other method mutually agreed to by the parties) of the number of Placement
Shares to be issued, the time period during which sales are requested to be
made, any limitation on the number of Placement Shares that may be sold in any
one day and any minimum price below which sales may not be made (a “Placement
Notice”), the form of which is attached hereto as Schedule 1. The Placement
Notice shall originate from any of the individuals from the Company set forth on
Schedule 3 (with a copy to each of the other individuals from the Company listed
on such schedule), and shall be addressed to each of the individuals from the
Agent set forth on Schedule 3, as such Schedule 3 may be amended from time to
time. The Placement Notice shall be effective unless and until (i) the Agent
declines to accept the terms contained therein for any reason, in its sole
discretion, (ii) the entire amount of the Placement Shares thereunder have been
sold, (iii) the Company suspends or terminates the Placement Notice or (iv) this
Agreement has been terminated under the provisions of Section 12. The amount of
any discount, commission or other compensation to be paid by the Company to
Agent in connection with the sale of the Placement Shares shall be calculated in
accordance with the terms set forth in Schedule 2. It is expressly acknowledged
and agreed that neither the Company nor the Agent will have any obligation
whatsoever with respect to a Placement or any Placement Shares unless and until
the Company delivers a Placement Notice to the Agent and the Agent does not
decline such Placement Notice pursuant to the terms set forth above, and then
only upon the terms specified therein and herein. In the event of a conflict
between the terms of this Agreement and the terms of a Placement Notice, the
terms of the Placement Notice will control.

 

3. Sale of Placement Shares by the Agent. Subject to the provisions of Section
5(a), the Agent, for the period specified in the Placement Notice, will use its
commercially reasonable efforts consistent with its normal trading and sales
practices and applicable state and federal laws, rules and regulations and the
rules of the NASDAQ Capital Market or any other exchange upon which the
Company’s shares of Common Stock are listed (the “Exchange”), to sell the
Placement Shares up to the amount specified, and otherwise in accordance with
the terms of such Placement Notice. The Agent will provide written confirmation
to the Company no later than the opening of the Trading Day (as defined below)
immediately following the Trading Day on which it has made sales of Placement
Shares hereunder setting forth the number of Placement Shares sold on such day,
the compensation payable by the Company to the Agent pursuant to Section 2 with
respect to such sales, and the Net Proceeds (as defined below) payable to the
Company, with an itemization of the deductions made by the Agent (as set forth
in Section 5(b)) from the gross proceeds that it receives from such sales.
Subject to the terms of the Placement Notice, the Agent may sell Placement
Shares by any method permitted by law deemed to be an “at the market offering”
as defined in Rule 415(a)(4) of the Securities Act Regulations, including sales
made directly on or through the Exchange or any other existing trading market
for the Common Stock, in negotiated transactions at market prices prevailing at
the time of sale or at prices related to such prevailing market prices and/or
any other method permitted by law. “Trading Day” means any day on which Common
Stock is traded on the Exchange.

 

-2-

 

 

4. Suspension of Sales. The Company or the Agent may, upon notice to the other
party in writing (including by email correspondence to each of the individuals
of the other party set forth on Schedule 3, if receipt of such correspondence is
actually acknowledged by any of the individuals to whom the notice is sent,
other than via auto-reply) or by telephone (confirmed immediately by verifiable
facsimile transmission or email correspondence to each of the individuals of the
other party set forth on Schedule 3), suspend any sale of Placement Shares (a
“Suspension”); provided, however, that such Suspension shall not affect or
impair any party’s obligations with respect to any Placement Shares sold
hereunder prior to the receipt of such notice. While a Suspension is in effect
any obligation under Sections 7(l), 7(m), and 7(n) with respect to the delivery
of certificates, opinions, or comfort letters to the Agent, shall be waived.
Each of the parties agrees that no such notice under this Section 4 shall be
effective against any other party unless it is made to one of the individuals
named on Schedule 3 hereto, as such Schedule may be amended from time to time.

 

5. Sale and Delivery to the Agent; Settlement.

 

(a) Sale of Placement Shares. On the basis of the representations and warranties
herein contained and subject to the terms and conditions herein set forth, upon
the Agent’s acceptance of the terms of a Placement Notice, and unless the sale
of the Placement Shares described therein has been declined, suspended, or
otherwise terminated in accordance with the terms of this Agreement, the Agent,
for the period specified in the Placement Notice, will use its commercially
reasonable efforts consistent with its normal trading and sales practices and
applicable law and regulations to sell such Placement Shares up to the amount
specified, and otherwise in accordance with the terms of such Placement Notice.
The Company acknowledges and agrees that (i) there can be no assurance that the
Agent will be successful in selling Placement Shares, (ii) the Agent will incur
no liability or obligation to the Company or any other person or entity if it
does not sell Placement Shares for any reason other than a failure by the Agent
to use its commercially reasonable efforts consistent with its normal trading
and sales practices and applicable law and regulations to sell such Placement
Shares as required under this Agreement and (iii) the Agent shall be under no
obligation to purchase Placement Shares on a principal basis pursuant to this
Agreement, except as otherwise agreed by the Agent and the Company.

 

(b) Settlement of Placement Shares. Unless otherwise specified in the applicable
Placement Notice, settlement for sales of Placement Shares will occur on the
second (2nd) Trading Day (or such earlier day as is industry practice for
regular-way trading) following the date on which such sales are made (each, a
“Settlement Date”). The Agent shall notify the Company of each sale of Placement
Shares no later than the opening of the Trading Day immediately following the
Trading Day on which it has made sales of Placement Shares hereunder. The amount
of proceeds to be delivered to the Company on a Settlement Date against receipt
of the Placement Shares sold (the “Net Proceeds”) will be equal to the aggregate
sales price received by the Agent, after deduction for (i) the Agent’s
commission, discount or other compensation for such sales payable by the Company
pursuant to Section 2 hereof, and (ii) any transaction fees imposed by any
Governmental Authority in respect of such sales.

 

(c) Delivery of Placement Shares. On or before each Settlement Date, the Company
will, or will cause its transfer agent to, electronically transfer the Placement
Shares being sold by crediting the Agent’s or its designee’s account (provided
the Agent shall have given the Company written notice of such designee at least
one Trading Day prior to the Settlement Date) at The Depository Trust Company
through its Deposit and Withdrawal at Custodian System (“DWAC”) or by such other
means of delivery as may be mutually agreed upon by the parties hereto which in
all cases shall be freely tradeable, transferable, registered shares in good
deliverable form. On each Settlement Date, the Agent will deliver the related
Net Proceeds in same day funds to an account designated by the Company on, or
prior to, the Settlement Date. The Agent will be responsible for providing DWAC
instructions or instructions for delivery by other means with regard to the
transfer of the Placement Shares being sold. The Company agrees that if the
Company (other than as a result of a failure by the Agent to provide
instructions for delivery), or its transfer agent (if applicable), defaults in
its obligation to deliver Placement Shares on a Settlement Date, the Company
agrees that in addition to and in no way limiting the rights and obligations set
forth in Section 10(a) hereto, it will (i) hold the Agent harmless against any
loss, claim, damage, or reasonable and documented expense (including reasonable
and documented legal fees and expenses), as incurred, arising out of or in
connection with such default by the Company or its transfer agent (if
applicable) and (ii) pay to the Agent (without duplication) any commission,
discount, or other compensation to which it would otherwise have been entitled
absent such default.

 

-3-

 

 

(d) Denominations; Registration. Certificates for the Placement Shares, if any,
shall be in such denominations and registered in such names as the Agent may
request in writing at least one (1) full Business Day (as defined below) before
the Settlement Date. The certificates for the Placement Shares, if any, will be
made available by the Company for examination and packaging by the Agent in The
City of New York not later than noon (New York time) on the Business Day prior
to the Settlement Date.

 

(e) Limitations on Offering Size. Under no circumstances shall the Company cause
or request the offer or sale of any Placement Shares if, after giving effect to
the sale of such Placement Shares, the aggregate gross sales proceeds of
Placement Shares sold pursuant to this Agreement would exceed the lesser of (A)
together with all sales of Placement Shares under this Agreement, the Maximum
Amount and (B) the amount authorized from time to time to be issued and sold
under this Agreement by the Company’s board of directors, a duly authorized
committee thereof or a duly authorized executive committee, and notified to the
Agent in writing. Under no circumstances shall the Company cause or request the
offer or sale of any Placement Shares pursuant to this Agreement at a price
lower than the minimum price authorized from time to time by the Company’s board
of directors, a duly authorized committee thereof or a duly authorized executive
committee. Further, under no circumstances shall the Company cause or permit the
aggregate offering amount of Placement Shares sold pursuant to this Agreement to
exceed the Maximum Amount.

 

6. Representations and Warranties of the Company. The Company represents and
warrants to, and agrees with Agent that as of the date of this Agreement and as
of each Applicable Time (as defined below):

 

(a) Registration Statement and Prospectus. The Company and the transactions
contemplated by this Agreement meet the requirements for and comply with the
applicable conditions set forth in Form S-3 (including General Instructions I.A
and I.B) under the Securities Act. The Registration Statement has been or will
be filed with the Commission and has been or will be declared effective by the
Commission under the Securities Act prior to the issuance of any Placement
Notices by the Company. The Prospectus Supplement will name the Agent as the
agent in the section entitled “Plan of Distribution.” The Company has not
received, and has no notice of, any order of the Commission preventing or
suspending the use of the Registration Statement, or threatening or instituting
proceedings for that purpose. The Registration Statement and the offer and sale
of Placement Shares as contemplated hereby meet the requirements of Rule 415
under the Securities Act and comply in all material respects with said Rule. Any
statutes, regulations, contracts or other documents that are required to be
described in the Registration Statement or the Prospectus or to be filed as
exhibits to the Registration Statement have been so described or filed. Copies
of the Registration Statement, the Prospectus, and any such amendments or
supplements and all documents incorporated by reference therein that were filed
with the Commission on or prior to the date of this Agreement have been
delivered, or are available through EDGAR, to Agent and its counsel. The Company
has not distributed and, prior to the later to occur of each Settlement Date and
completion of the distribution of the Placement Shares, will not distribute any
offering material in connection with the offering or sale of the Placement
Shares other than the Registration Statement and the Prospectus and any Issuer
Free Writing Prospectus (as defined below) to which the Agent has consented. The
Common Stock is registered pursuant to Section 12(b) of the Exchange Act and is
currently listed on the Exchange under the trading symbol “TRNX.” Except as set
forth in the Company’s reports filed with the Commission (collectively, the “SEC
Documents”), the Company has taken no action designed to, or likely to have the
effect of, terminating the registration of the Common Stock under the Exchange
Act, delisting the Common Stock from the Exchange, nor has the Company received
any notification that the Commission or Exchange is contemplating terminating
such registration or listing. Except as set forth in the SEC Documents, to the
Company’s knowledge, it is in compliance with all applicable listing
requirements of the Exchange.

 

(b) No Misstatement or Omission. The Registration Statement, when it became or
becomes effective, and the Prospectus, and any amendment or supplement thereto,
on the date of such Prospectus or amendment or supplement, conformed and will
conform in all material respects with the requirements of the Securities Act. At
each Settlement Date, the Registration Statement and the Prospectus, as of such
date, will conform in all material respects with the requirements of the
Securities Act. The Registration Statement, when it became or becomes effective,
did not, and will not, contain an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading. The Prospectus and any amendment and
supplement thereto, on the date thereof and at each Applicable Time (defined
below), did not or will not include an untrue statement of a material fact or
omit to state a material fact necessary to make the statements therein, in light
of the circumstances under which they were made, not misleading. The documents
incorporated by reference in the Prospectus or any Prospectus Supplement did
not, and any further documents filed and incorporated by reference therein will
not, when filed with the Commission, contain an untrue statement of a material
fact or omit to state a material fact required to be stated in such document or
necessary to make the statements in such document, in light of the circumstances
under which they were made, not misleading. The foregoing shall not apply to
statements in, or omissions from, any such document made in reliance upon, and
in conformity with, information furnished to the Company by Agent specifically
for use in the preparation thereof.

 

-4-

 

 

(c) Conformity with Securities Act and Exchange Act. The Registration Statement,
the Prospectus, any Issuer Free Writing Prospectus or any amendment or
supplement thereto, and the documents incorporated by reference in the
Registration Statement, the Prospectus or any amendment or supplement thereto,
when such documents were or are filed with the Commission under the Securities
Act or the Exchange Act or became or become effective under the Securities Act,
as the case may be, conformed or will conform in all material respects with the
requirements of the Securities Act and the Exchange Act, as applicable.

 

(d) Financial Information. The consolidated financial statements of the Company
included or incorporated by reference in the Registration Statement, the
Prospectus and the Issuer Free Writing Prospectuses, if any, together with the
related notes and schedules, present fairly, in all material respects, the
consolidated financial position of the Company and the Subsidiaries (as defined
below) as of the dates indicated and the consolidated results of operations,
cash flows and changes in stockholders’ equity of the Company for the periods
specified and have been prepared in compliance with the requirements of the
Securities Act and Exchange Act and in conformity with U.S. generally accepted
accounting principles (“GAAP”) applied on a consistent basis during the periods
involved; the other financial and statistical data with respect to the Company
and the Subsidiaries (as defined below) contained or incorporated by reference
in the Registration Statement, the Prospectus and the Issuer Free Writing
Prospectuses, if any, are accurately and fairly presented and prepared on a
basis consistent with the financial statements and books and records of the
Company; there are no financial statements (historical or pro forma) that are
required to be included or incorporated by reference in the Registration
Statement, or the Prospectus that are not included or incorporated by reference
as required; the Company and the Subsidiaries (as defined below) do not have any
material liabilities or obligations, direct or contingent (including any
off-balance sheet obligations), not described in the Registration Statement
(excluding the exhibits thereto), and the Prospectus; and all disclosures
contained or incorporated by reference in the Registration Statement, the
Prospectus and the Issuer Free Writing Prospectuses, if any, regarding “non-GAAP
financial measures” (as such term is defined by the rules and regulations of the
Commission) comply with Regulation G of the Exchange Act and Item 10(e) of
Regulation S-K under the Securities Act, to the extent applicable. The
interactive data in eXtensible Business Reporting Language included or
incorporated by reference in the Registration Statement and the Prospectus
fairly presents the information called for in all material respects and has been
prepared in accordance with the Commission’s rules and guidelines applicable
thereto.

 

(e) Conformity with EDGAR Filing. The Prospectus delivered to Agent for use in
connection with the sale of the Placement Shares pursuant to this Agreement will
be identical to the versions of the Prospectus created to be transmitted to the
Commission for filing via EDGAR, except to the extent permitted by Regulation
S-T.

 

(f) Organization. The Company and each of its Subsidiaries are duly organized,
validly existing as a corporation and in good standing under the laws of their
respective jurisdictions of organization. The Company and each of its
Subsidiaries are duly licensed or qualified as a foreign corporation for
transaction of business and in good standing under the laws of each other
jurisdiction in which their respective ownership or lease of property or the
conduct of their respective businesses requires such license or qualification,
and have all corporate power and authority necessary to own or hold their
respective properties and to conduct their respective businesses as described in
the Registration Statement and the Prospectus, except where the failure to be so
qualified or in good standing or have such power or authority would not,
individually or in the aggregate, reasonably be expected to have a material
adverse effect on or affecting the assets, business, operations, earnings,
properties, condition (financial or otherwise), prospects, stockholders’ equity
or results of operations of the Company and the Subsidiaries taken as a whole,
or prevent or materially interfere with consummation of the transactions
contemplated hereby (a “Material Adverse Effect”).

 

-5-

 

 

(g) Subsidiaries. The subsidiaries set forth on Schedule 4 (collectively, the
“Subsidiaries”), are the Company’s only significant subsidiaries (as such term
is defined in Rule 1-02 of Regulation S-X promulgated by the Commission). The
Company owns, directly or indirectly, all of the equity interests of the
Subsidiaries free and clear of any lien, charge, security interest, encumbrance,
right of first refusal or other restriction, and, except as set forth in
Schedule 4, all the equity interests of the Subsidiaries are validly issued, and
are fully paid, nonassessable and free of preemptive and similar rights. No
Subsidiary is currently prohibited, directly or indirectly, from paying any
dividends to the Company, from making any other distribution on such
Subsidiary’s capital stock, from repaying to the Company any loans or advances
to such Subsidiary from the Company or from transferring any of such
Subsidiary’s property or assets to the Company or any other Subsidiary of the
Company.

 

(h) No Violation or Default. Neither the Company nor any of its Subsidiaries is
(i) in violation of its charter or by-laws or similar organizational documents;
(ii) in default, and no event has occurred that, with notice or lapse of time or
both, would constitute such a default, in the due performance or observance of
any term, covenant or condition contained in any indenture, mortgage, deed of
trust, loan agreement or other agreement or instrument to which the Company or
any of its Subsidiaries is a party or by which the Company or any of its
Subsidiaries is bound or to which any of the property or assets of the Company
or any of its Subsidiaries are subject; or (iii) in violation of any law or
statute or any judgment, order, rule or regulation of any Governmental
Authority, except, in the case of each of clauses (ii) and (iii) above, for any
such violation or default that would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. To the Company’s
knowledge, no other party under any material contract or other agreement to
which it or any of its Subsidiaries is a party is in default in any respect
thereunder where such default would have a Material Adverse Effect.

 

(i) No Material Adverse Change. Subsequent to the respective dates as of which
information is given in the Registration Statement, the Prospectus and the Free
Writing Prospectuses, if any (including any document deemed incorporated by
reference therein), there has not been (i) any Material Adverse Effect or the
occurrence of any development that the Company reasonably expects will result in
a Material Adverse Effect, (ii) any transaction which is material to the Company
and the Subsidiaries taken as a whole, (iii) any obligation or liability, direct
or contingent (including any off-balance sheet obligations), incurred by the
Company or any Subsidiary, which is material to the Company and the Subsidiaries
taken as a whole, (iv) any material change in the capital stock or outstanding
long-term indebtedness of the Company or any of its Subsidiaries or (v) any
dividend or distribution of any kind declared, paid or made on the capital stock
of the Company or any Subsidiary, other than in each case above in the ordinary
course of business.

 

(j) Capitalization. The issued and outstanding shares of capital stock of the
Company have been validly issued, are fully paid and nonassessable and are not
subject to any preemptive rights, rights of first refusal or similar rights. The
Company has an authorized, issued and outstanding capitalization as set forth in
the Registration Statement and the Prospectus as of the dates referred to
therein (other than the grant of additional options under the Company’s existing
stock option plans, or changes in the number of outstanding shares of Common
Stock of the Company due to the issuance of shares upon the exercise or
conversion of securities exercisable for, or convertible into, Common Stock
outstanding on the date hereof) and such authorized capital stock conforms to
the description thereof set forth in the Registration Statement and the
Prospectus. The description of the securities of the Company in the Registration
Statement and the Prospectus is complete and accurate in all material respects.
Except as disclosed in or contemplated by the Registration Statement or the
Prospectus, as of the date referred to therein, the Company does not have
outstanding any options to purchase, or any rights or warrants to subscribe for,
or any securities or obligations convertible into, or exchangeable for, or any
contracts or commitments to issue or sell, any shares of capital stock or other
securities.

 

(k) Authorization; Enforceability. The Company has full legal right, power and
authority to enter into this Agreement and perform the transactions contemplated
hereby. This Agreement has been duly authorized, executed and delivered by the
Company and is a legal, valid and binding agreement of the Company enforceable
in accordance with its terms, except to the extent that enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ rights generally and by general equitable principles.

 

-6-

 

 

(l) Authorization of Placement Shares. The Placement Shares, when issued and
delivered pursuant to the terms approved by the board of directors of the
Company or a duly authorized committee thereof, or a duly authorized executive
committee, against payment therefor as provided herein, will be duly and validly
authorized and issued and fully paid and nonassessable, free and clear of any
pledge, lien, encumbrance, security interest or other claim, including any
statutory or contractual preemptive rights, resale rights, rights of first
refusal or other similar rights, and will be registered pursuant to Section 12
of the Exchange Act. The Placement Shares, when issued, will conform to the
description thereof set forth in or incorporated into the Prospectus.

 

(m) No Consents Required. No consent, approval, authorization, order,
registration or qualification of or with any Governmental Authority is required
for the execution, delivery and performance by the Company of this Agreement,
the issuance and sale by the Company of the Placement Shares, except for such
consents, approvals, authorizations, orders and registrations or qualifications
as may be required under applicable state securities laws or by the by-laws and
rules of the Financial Industry Regulatory Authority (“FINRA”) or the Exchange
in connection with the sale of the Placement Shares by the Agent.

 

(n) No Preferential Rights. (i) No person, as such term is defined in Rule 1-02
of Regulation S-X promulgated under the Securities Act (each, a “Person”), has
the right, contractual or otherwise, to cause the Company to issue or sell to
such Person any Common Stock or shares of any other capital stock or other
securities of the Company, (ii) no Person has any preemptive rights, resale
rights, rights of first refusal, rights of co-sale, or any other rights (whether
pursuant to a “poison pill” provision or otherwise) to purchase any Common Stock
or shares of any other capital stock or other securities of the Company, (iii)
no Person has the right, contractual or otherwise, to require the Company to
register under the Securities Act any Common Stock or shares of any other
capital stock or other securities of the Company, or to include any such shares
or other securities in the Registration Statement or the offering contemplated
thereby, whether as a result of the filing or effectiveness of the Registration
Statement or the sale of the Placement Shares as contemplated thereby or
otherwise, except as set forth in any registration rights agreement entered into
by and among the Company and the stockholders named therein in the form and
substance as filed with the SEC.

 

(o) Independent Public Accounting Firm. Marcum LLP (the “Accountant”), whose
report on the consolidated financial statements of the Company is filed with the
Commission as part of the Company’s most recent Annual Report on Form 10-K filed
with the Commission and incorporated by reference into the Registration
Statement and the Prospectus, is and, during the periods covered by its report,
was an independent registered public accounting firm within the meaning of the
Securities Act and the Public Company Accounting Oversight Board (United
States). To the Company’s knowledge, the Accountant is not in violation of the
auditor independence requirements of the Sarbanes-Oxley Act of 2002 (the
“Sarbanes-Oxley Act”) with respect to the Company.

 

(p) Enforceability of Agreements. All agreements between the Company and third
parties expressly referenced in the Prospectus are legal, valid and binding
obligations of the Company enforceable in accordance with their respective
terms, except to the extent that (i) enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally and by general equitable principles and (ii) the
indemnification provisions of certain agreements may be limited by federal or
state securities laws or public policy considerations in respect thereof.

 

(q) No Litigation. There are no actions, suits or proceedings by or before any
Governmental Authority pending, nor, to the Company’s knowledge, any audits or
investigations by or before any Governmental Authority to which the Company or a
Subsidiary is a party or to which any property of the Company or any of its
Subsidiaries is the subject that, individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect and, to the Company’s
knowledge, no such actions, suits, proceedings, audits or investigations are
threatened or contemplated by any Governmental Authority or threatened by
others; and (i) there are no current or pending audits or investigations,
actions, suits or proceedings by or before any Governmental Authority that are
required under the Securities Act to be described in the Prospectus that are not
so described; and (ii) there are no contracts or other documents that are
required under the Securities Act to be filed as exhibits to the Registration
Statement that are not so filed.

 

-7-

 

 

(r) Consents and Permits. The Company and its Subsidiaries have made all
filings, applications and submissions required by, possesses and is operating in
compliance with, all approvals, licenses, certificates, certifications,
clearances, consents, grants, exemptions, marks, notifications, orders, permits
and other authorizations issued by, the appropriate federal, state or foreign
Governmental Authority necessary for the ownership or lease of their respective
properties or to conduct its businesses as described in the Registration
Statement and the Prospectus (collectively, “Permits”), except for such Permits
the failure of which to possess, obtain or make the same would not reasonably be
expected to have a Material Adverse Effect; the Company and its Subsidiaries are
in compliance with the terms and conditions of all such Permits, except where
the failure to be in compliance would not reasonably be expected to have a
Material Adverse Effect; all of the Permits are valid and in full force and
effect, except where any invalidity, individually or in the aggregate, would not
be reasonably expected to have a Material Adverse Effect; and neither the
Company nor any of its Subsidiaries has received any written notice relating to
the limitation, revocation, cancellation, suspension, modification or
non-renewal of any such Permit which, singly or in the aggregate, if the subject
of an unfavorable decision, ruling or finding, would reasonably be expected to
have a Material Adverse Effect, or has any reason to believe that any such
license, certificate, permit or authorization will not be renewed in the
ordinary course.

 

(s) Regulatory Filings. Neither the Company nor any of its Subsidiaries has
failed to file with the applicable Governmental Authorities any required filing,
declaration, listing, registration, report or submission, except for such
failures that, individually or in the aggregate, would not have a Material
Adverse Effect; all such filings, declarations, listings, registrations, reports
or submissions were in compliance with applicable laws when filed and no
deficiencies have been asserted by any applicable regulatory authority with
respect to any such filings, declarations, listings, registrations, reports or
submissions, except for any deficiencies that, individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect.

 

(t) Intellectual Property. The Company and its Subsidiaries own, possess,
license or have other rights to use all foreign and domestic patents, patent
applications, trade and service marks, trade and service mark registrations,
trade names, copyrights, licenses, inventions, trade secrets, technology,
Internet domain names, know-how and other intellectual property (collectively,
the “Intellectual Property”), necessary for the conduct of their respective
businesses as now conducted except to the extent that the failure to own,
possess, license or otherwise hold adequate rights to use such Intellectual
Property would not, individually or in the aggregate, have a Material Adverse
Effect. (i) There are no rights of third parties to any such Intellectual
Property owned by the Company and its Subsidiaries; (ii) to the Company’s
knowledge, there is no infringement by third parties of any such Intellectual
Property; (iii) there is no pending or, to the Company’s knowledge, threatened
action, suit, proceeding or claim by others challenging the Company’s and its
Subsidiaries’ rights in or to any such Intellectual Property, and the Company is
unaware of any facts which could form a reasonable basis for any such action,
suit, proceeding or claim; (iv) there is no pending or, to the Company’s
knowledge, threatened action, suit, proceeding or claim by others challenging
the validity or scope of any such Intellectual Property; (v) there is no pending
or, to the Company’s knowledge, threatened action, suit, proceeding or claim by
others that the Company and its Subsidiaries infringe or otherwise violate any
patent, trademark, copyright, trade secret or other proprietary rights of
others; (vi) to the Company’s knowledge, there is no third-party U.S. patent or
published U.S. patent application which contains claims for which an
Interference Proceeding (as defined in 35 U.S.C. § 135) has been commenced
against any patent or patent application described in the Prospectus as being
owned by or licensed to the Company; and (vii) the Company and its Subsidiaries
have complied with the terms of each agreement pursuant to which Intellectual
Property has been licensed to the Company or such Subsidiary, and all such
agreements are in full force and effect, except, in the case of any of clauses
(i)-(vii) above, for any such infringement by third parties or any such pending
or threatened suit, action, proceeding or claim as would not, individually or in
the aggregate, result in a Material Adverse Effect.

 



(u) Market Capitalization. At the time the Registration Statement was or will be
originally declared effective, and at the time the Company’s most recent Annual
Report on Form 10-K was filed with the Commission, the Company met or will meet
the then applicable requirements for the use of Form S-3 under the Securities
Act, including, but not limited to, General Instruction I.B.1 of Form S-3. As of
the close of trading on the Exchange on the Trading Day immediately prior to the
date of this Agreement, the aggregate market value of the outstanding voting and
non-voting common equity (as defined in Securities Act Rule 405) of the Company
held by persons other than affiliates of the Company (pursuant to Securities Act
Rule 144, those that directly, or indirectly through one or more intermediaries,
control, or are controlled by, or are under common control with, the Company)
(the “Non-Affiliate Shares”), was equal to approximately $27,864,873.60
(calculated by multiplying (x) the highest price at which the common equity of
the Company closed on the Exchange within 60 days of the date of this Agreement
times (y) the number of Non-Affiliate Shares). The Company is not a shell
company (as defined in Rule 405 under the Securities Act) and has not been a
shell company for at least 12 calendar months previously and if it has been a
shell company at any time previously, has filed current Form 10 information (as
defined in Instruction I.B.6 of Form S-3) with the Commission at least 12
calendar months previously reflecting its status as an entity that is not a
shell company.

 



-8-

 

 

(v) No Material Defaults. Neither the Company nor any of the Subsidiaries has
defaulted on any installment on indebtedness for borrowed money or on any rental
on one or more long-term leases, which defaults, individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect. The
Company has not filed a report pursuant to Section 13(a) or 15(d) of the
Exchange Act since the filing of its last Annual Report on Form 10-K, indicating
that it (i) has failed to pay any dividend or sinking fund installment on
preferred stock or (ii) has defaulted on any installment on indebtedness for
borrowed money or on any rental on one or more long-term leases, which defaults,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.

 

(w) Certain Market Activities. Neither the Company, nor any of the Subsidiaries,
nor any of their respective directors, officers or controlling persons has
taken, directly or indirectly, any action designed, or that has constituted or
might reasonably be expected to cause or result in, under the Exchange Act or
otherwise, the stabilization or manipulation of the price of any security of the
Company to facilitate the sale or resale of the Placement Shares.

 

(x) Broker/Dealer Relationships. Neither the Company nor any of the Subsidiaries
(i) is required to register as a “broker” or “dealer” in accordance with the
provisions of the Exchange Act or (ii) directly or indirectly through one or
more intermediaries, controls or is a “person associated with a member” or
“associated person of a member” (within the meaning set forth in the FINRA
Manual).

 

(y) No Reliance. The Company has not relied upon the Agent or legal counsel for
the Agent for any legal, tax or accounting advice in connection with the
offering and sale of the Placement Shares.

 

(z) Taxes. The Company and each of its Subsidiaries have filed all federal,
state, local and foreign tax returns which have been required to be filed and
paid all taxes shown thereon through the date hereof, to the extent that such
taxes have become due and are not being contested in good faith, except where
the failure to so file or pay would not reasonably be expected to have a
Material Adverse Effect. No tax deficiency has been determined adversely to the
Company or any of its Subsidiaries which has had, or would reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
The Company has no knowledge of any federal, state or other governmental tax
deficiency, penalty or assessment which has been or might be asserted or
threatened against it which would reasonably be expected to have a Material
Adverse Effect.

 

(aa) Title to Real and Personal Property. The Company and its Subsidiaries have
good and marketable title in fee simple to all items of real property owned by
them, good and valid title to all personal property described in the
Registration Statement or Prospectus as being owned by them, in each case free
and clear of all liens, encumbrances and claims, except those matters that (i)
do not materially interfere with the use made and proposed to be made of such
property by the Company and any of its Subsidiaries or (ii) would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Any real or personal property described in the Registration
Statement or Prospectus as being leased by the Company and any of its
Subsidiaries is held by them under valid, existing and enforceable leases,
except those that (A) do not materially interfere with the use made or proposed
to be made of such property by the Company or any of its Subsidiaries or (B)
would not be reasonably expected, individually or in the aggregate, to have a
Material Adverse Effect. Each of the properties of the Company and its
Subsidiaries complies with all applicable codes, laws and regulations
(including, without limitation, building and zoning codes, laws and regulations
and laws relating to access to such properties), except for such failures to
comply that would not, individually or in the aggregate, reasonably be expected
to interfere in any material respect with the use made and proposed to be made
of such property by the Company and its Subsidiaries or otherwise have a
Material Adverse Effect. None of the Company or its subsidiaries has received
from any Governmental Authorities any notice of any condemnation of, or zoning
change affecting, the properties of the Company and its Subsidiaries, and the
Company knows of no such condemnation or zoning change which is threatened,
except for such that would not reasonably be expected to interfere in any
material respect with the use made and proposed to be made of such property by
the Company and its Subsidiaries or otherwise have a Material Adverse Effect,
individually or in the aggregate.

 

-9-

 

 

(bb) Environmental Laws. The Company and its Subsidiaries: (i) are in compliance
with any and all applicable federal, state, local and foreign laws, rules,
regulations, decisions and orders relating to the protection of human health and
safety, the environment or hazardous or toxic substances or wastes, pollutants
or contaminants (collectively, “Environmental Laws”); (ii) have received and are
in compliance with all permits, licenses or other approvals required of them
under applicable Environmental Laws to conduct their respective businesses as
described in the Registration Statement and the Prospectus; and (iii) have not
received notice of any actual or potential liability for the investigation or
remediation of any disposal or release of hazardous or toxic substances or
wastes, pollutants or contaminants, except, in the case of any of clauses (i),
(ii) or (iii) above, for any such failure to comply or failure to receive
required permits, licenses, other approvals or liability as would not,
individually or in the aggregate, have a Material Adverse Effect.

 

(cc) Disclosure Controls. Except as set forth in the SEC Documents, the Company
and each of its Subsidiaries maintain systems of internal accounting controls
sufficient to provide reasonable assurance that (i) transactions are executed in
accordance with management’s general or specific authorizations; (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability; (iii)
access to assets is permitted only in accordance with management’s general or
specific authorization; and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. Except as set forth in the SEC
Documents, the Company’s internal control over financial reporting is effective
and the Company is not aware of any material weaknesses in its internal control
over financial reporting. Since the date of the latest audited financial
statements of the Company included in the Prospectus, there has been no change
in the Company’s internal control over financial reporting that has materially
affected, or is reasonably likely to materially affect, the Company’s internal
control over financial reporting (other than as set forth in the Prospectus).
The Company has established disclosure controls and procedures (as defined in
Exchange Act Rules 13a-15 and 15d-15) for the Company and designed such
disclosure controls and procedures to ensure that material information relating
to the Company and each of its Subsidiaries is made known to the certifying
officers by others within those entities, particularly during the period in
which the Company’s Annual Report on Form 10-K or Quarterly Report on Form 10-Q,
as the case may be, is being prepared. The Company’s certifying officers have
evaluated the effectiveness of the Company’s disclosure controls and procedures
as of a date within 90 days prior to the filing date of the Form 10-K for the
fiscal year most recently ended (such date, the “Evaluation Date”). The Company
presented in its Form 10-K for the fiscal year most recently ended the
conclusions of the certifying officers about the effectiveness of the disclosure
controls and procedures based on their evaluations as of the Evaluation Date
and, except as set forth in the SEC Documents, the disclosure controls and
procedures are effective. Since the Evaluation Date, there have been no
significant changes in the Company’s internal controls (as such term is defined
in Item 307(b) of Regulation S-K under the Securities Act) or, to the Company’s
knowledge, in other factors that could significantly affect the Company’s
internal controls.

 

(dd) Sarbanes-Oxley. There is and has been no failure on the part of the Company
or any of the Company’s directors or officers, in their capacities as such, to
comply in all material respects with any applicable provisions of the
Sarbanes-Oxley Act and the rules and regulations promulgated thereunder. Each of
the principal executive officer and the principal financial officer of the
Company (or each former principal executive officer of the Company and each
former principal financial officer of the Company as applicable) has made all
certifications required by Sections 302 and 906 of the Sarbanes-Oxley Act with
respect to all reports, schedules, forms, statements and other documents
required to be filed by it or furnished by it to the Commission. For purposes of
the preceding sentence, “principal executive officer” and “principal financial
officer” shall have the meanings given to such terms in the Sarbanes-Oxley Act.

 

(ee) Finder’s Fees. Neither the Company nor any of the Subsidiaries has incurred
any liability for any finder’s fees, brokerage commissions or similar payments
in connection with the transactions herein contemplated, except as may otherwise
exist with respect to Agent pursuant to this Agreement.

 

-10-

 

 

(ff) Labor Disputes. No labor disturbance by or dispute with employees of the
Company or any of its Subsidiaries exists or, to the knowledge of the Company,
is threatened which would reasonably be expected to result in a Material Adverse
Effect.

 

(gg) Investment Company Act. Neither the Company nor any of the Subsidiaries is
or, after giving effect to the offering and sale of the Placement Shares, will
be an “investment company” or an entity “controlled” by an “investment company,”
as such terms are defined in the Investment Company Act of 1940, as amended (the
“Investment Company Act”).

 

(hh) Operations. The operations of the Company and its Subsidiaries are and have
been conducted at all times in compliance with applicable financial record
keeping and reporting requirements of the Currency and Foreign Transactions
Reporting Act of 1970, as amended, the money laundering statutes of all
jurisdictions to which the Company or its Subsidiaries are subject, the rules
and regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any Governmental Authority
(collectively, the “Money Laundering Laws”); and no action, suit or proceeding
by or before any Governmental Authority involving the Company or any of its
Subsidiaries with respect to the Money Laundering Laws is pending or, to the
knowledge of the Company, threatened.

 

(ii) Off-Balance Sheet Arrangements. There are no transactions, arrangements and
other relationships between and/or among the Company, and/or any of its
affiliates and any unconsolidated entity, including, but not limited to, any
structural finance, special purpose or limited purpose entity (each, an
“Off-Balance Sheet Transaction”) that could reasonably be expected to affect
materially the Company’s liquidity or the availability of or requirements for
its capital resources, including those Off-Balance Sheet Transactions described
in the Commission’s Statement about Management’s Discussion and Analysis of
Financial Conditions and Results of Operations (Release Nos. 33-8056; 34-45321;
FR-61), required to be described in the Prospectus which have not been described
as required.

 

(jj) Underwriter Agreements. The Company is not a party to any agreement with an
agent or underwriter for any other “at the market” or continuous equity
transaction.

 

(kk) ERISA. To the knowledge of the Company, each material employee benefit
plan, within the meaning of Section 3(3) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), that is maintained, administered or
contributed to by the Company or any of its affiliates for employees or former
employees of the Company and any of its Subsidiaries has been maintained in
material compliance with its terms and the requirements of any applicable
statutes, orders, rules and regulations, including but not limited to ERISA and
the Internal Revenue Code of 1986, as amended (the “Code”); no prohibited
transaction, within the meaning of Section 406 of ERISA or Section 4975 of the
Code, has occurred which would result in a material liability to the Company
with respect to any such plan excluding transactions effected pursuant to a
statutory or administrative exemption; and for each such plan that is subject to
the funding rules of Section 412 of the Code or Section 302 of ERISA, no
“accumulated funding deficiency” as defined in Section 412 of the Code has been
incurred, whether or not waived, and the fair market value of the assets of each
such plan (excluding for these purposes accrued but unpaid contributions)
exceeds the present value of all benefits accrued under such plan determined
using reasonable actuarial assumptions.

 

(ll) Forward-Looking Statements. No forward-looking statement (within the
meaning of Section 27A of the Securities Act and Section 21E of the Exchange
Act) (a “Forward-Looking Statement”) contained in the Registration Statement and
the Prospectus has been made or reaffirmed without a reasonable basis or has
been disclosed other than in good faith.

 

(mm) Agent Purchases. The Company acknowledges and agrees that Agent has
informed the Company that the Agent may, to the extent permitted under the
Securities Act and the Exchange Act, purchase and sell Common Stock for its own
account while this Agreement is in effect, provided, that (i) no such purchase
or sales shall take place while a Placement Notice is in effect (except to the
extent the Agent may engage in sales of Placement Shares purchased or deemed
purchased from the Company as a “riskless principal” or in a similar capacity)
and (ii) the Company shall not be deemed to have authorized or consented to any
such purchases or sales by the Agent.

 

-11-

 

 

(nn) Margin Rules. Neither the issuance, sale and delivery of the Placement
Shares nor the application of the proceeds thereof by the Company as described
in the Registration Statement and the Prospectus will violate Regulation T, U or
X of the Board of Governors of the Federal Reserve System or any other
regulation of such Board of Governors.

 

(oo) Insurance. The Company and each of its Subsidiaries carry, or are covered
by, insurance in such amounts and covering such risks as the Company and each of
its Subsidiaries reasonably believe are adequate for the conduct of their
properties and as is customary for companies engaged in similar businesses in
similar industries.

 

(pp) No Improper Practices. (i) Neither the Company nor the Subsidiaries, nor
any director, officer, or employee of the Company or any Subsidiary nor, to the
Company’s knowledge, any agent, affiliate or other person acting on behalf of
the Company or any Subsidiary has, in the past five years, made any unlawful
contributions to any candidate for any political office (or failed fully to
disclose any contribution in violation of applicable law) or made any
contribution or other payment to any official of, or candidate for, any federal,
state, municipal, or foreign office or other person charged with similar public
or quasi-public duty in violation of any applicable law or of the character
required to be disclosed in the Prospectus; (ii) no relationship, direct or
indirect, exists between or among the Company or any Subsidiary or any affiliate
of any of them, on the one hand, and the directors, officers and stockholders of
the Company or any Subsidiary, on the other hand, that is required by the
Securities Act to be described in the Registration Statement and the Prospectus
that is not so described; (iii) no relationship, direct or indirect, exists
between or among the Company or any Subsidiary or any affiliate of them, on the
one hand, and the directors, officers, or stockholders of the Company or any
Subsidiary, on the other hand, that is required by the rules of FINRA to be
described in the Registration Statement and the Prospectus that is not so
described; (iv) there are no material outstanding loans or advances or material
guarantees of indebtedness by the Company or any Subsidiary to or for the
benefit of any of their respective officers or directors or any of the members
of the families of any of them; and (v) the Company has not offered, or caused
any placement agent to offer, Common Stock to any person with the intent to
influence unlawfully (A) a customer or supplier of the Company or any Subsidiary
to alter the customer’s or supplier’s level or type of business with the Company
or any Subsidiary or (B) a trade journalist or publication to write or publish
favorable information about the Company or any Subsidiary or any of their
respective products or services, and, (vi) neither the Company nor any
Subsidiary nor any director, officer or employee of the Company or any
Subsidiary nor, to the Company’s knowledge, any agent, affiliate or other person
acting on behalf of the Company or any Subsidiary has (A) violated or is in
violation of any applicable provision of the U.S. Foreign Corrupt Practices Act
of 1977, as amended, or any other applicable anti-bribery or anti-corruption law
(collectively, “Anti-Corruption Laws”), (B) illegally promised, offered,
provided, attempted to provide or authorized the provision of anything of value,
directly or indirectly, to any person for the purpose of obtaining or retaining
business, influencing any act or decision of the recipient, or securing any
improper advantage; or (C) made any payment of funds of the Company or any
Subsidiary or received or retained any funds in violation of any Anti-Corruption
Laws.

 

(qq) Status Under the Securities Act. The Company was not and is not an
ineligible issuer as defined in Rule 405 under the Securities Act at the times
specified in Rules 164 and 433 under the Securities Act in connection with the
offering of the Placement Shares.

 

(rr) No Misstatement or Omission in an Issuer Free Writing Prospectus. Each
Issuer Free Writing Prospectus, as of its issue date and as of each Applicable
Time (as defined in Section 23 below), did not, does not and will not include
any information that conflicted, conflicts or will conflict with the information
contained in the Registration Statement or the Prospectus, including any
incorporated document deemed to be a part thereof that has not been superseded
or modified. The foregoing sentence does not apply to statements in or omissions
from any Issuer Free Writing Prospectus based upon and in conformity with
written information furnished to the Company by the Agent specifically for use
therein.

 

(ss) No Conflicts. Neither the execution of this Agreement, nor the issuance,
offering or sale of the Placement Shares, nor the consummation of any of the
transactions contemplated herein and therein, nor the compliance by the Company
with the terms and provisions hereof and thereof will conflict with, or will
result in a breach of, any of the terms and provisions of, or has constituted or
will constitute a default under, or has resulted in or will result in the
creation or imposition of any lien, charge or encumbrance upon any property or
assets of the Company pursuant to the terms of any contract or other agreement
to which the Company may be bound or to which any of the property or assets of
the Company is subject, except (i) such conflicts, breaches or defaults as may
have been waived and (ii) such conflicts, breaches and defaults that would not
reasonably be expected to have a Material Adverse Effect; nor will such action
result (x) in any violation of the provisions of the organizational or governing
documents of the Company, or (y) in any material violation of the provisions of
any statute or any order, rule or regulation applicable to the Company or of any
Governmental Authority having jurisdiction over the Company.

 

-12-

 

 

(tt) Sanctions. (i) The Company represents that, neither the Company nor any of
its Subsidiaries (collectively, the “Entity”) or any director, officer,
employee, agent, affiliate or representative of the Entity, is a government,
individual, or entity (in this paragraph (uu), “Person”) that is, or is owned or
controlled by a Person that is:

 

(A) the subject of any sanctions administered or enforced by the U.S. Department
of Treasury’s Office of Foreign Assets Control (“OFAC”), the United Nations
Security Council, the European Union, Her Majesty’s Treasury, or other relevant
sanctions authorities, including, without limitation, designation on OFAC’s
Specially Designated Nationals and Blocked Persons List or OFAC’s Foreign
Sanctions Evaders List (as amended, collectively, “Sanctions”), nor

 

(B) located, organized or resident in a country or territory that is the subject
of Sanctions that broadly prohibit dealings with that country or territory
(including, without limitation, Cuba, Iran, North Korea, Sudan, Syria and the
Crimea Region of the Ukraine) (the “Sanctioned Countries”)).

 

(ii) The Entity represents and covenants that it will not, directly or
indirectly, use the proceeds of the offering, or lend, contribute or otherwise
make available such proceeds to any subsidiary, joint venture partner or other
Person:

 

(A) to fund or facilitate any activities or business of or with any Person or in
any country or territory that, at the time of such funding or facilitation, is
the subject of Sanctions or is a Sanctioned Country; or

 

(B) in any other manner that will result in a violation of Sanctions by any
Person (including any Person participating in the offering, whether as
underwriter, advisor, investor or otherwise).

 

(iii) The Entity represents and covenants that for the past 5 years, it has not
engaged in, is not now engaging in, and will not engage in, any dealings or
transactions with any Person, or in any country or territory, that at the time
of the dealing or transaction is or was the subject of Sanctions or is or was a
Sanctioned Country.

 

(uu) Stock Transfer Taxes. On each Settlement Date, all stock transfer or other
taxes (other than income taxes) which are required to be paid in connection with
the sale and transfer of the Placement Shares to be sold hereunder will be, or
will have been, fully paid or provided for by the Company and all laws imposing
such taxes will be or will have been fully complied with.

 

(vv) Compliance with Laws. Each of the Company and its Subsidiaries: (A) is and
at all times has been in compliance with all statutes, rules, or regulations
applicable to the ownership, testing, development, manufacture, packaging,
processing, use, distribution, marketing, labeling, promotion, sale, offer for
sale, storage, import, export or disposal of any product manufactured or
distributed by the Company or its Subsidiaries (“Applicable Laws”), except as
could not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Effect; (B) has not received any notice of adverse finding,
warning letter, untitled letter or other correspondence or notice from any
Governmental Authority alleging or asserting noncompliance with any Applicable
Laws or any licenses, certificates, approvals, clearances, authorizations,
permits and supplements or amendments thereto required by any such Applicable
Laws (“Authorizations”); (C) possesses all material Authorizations and such
Authorizations are valid and in full force and effect and are not in material
violation of any term of any such Authorizations; (D) has not received notice of
any claim, action, suit, proceeding, hearing, enforcement, investigation,
arbitration or other action from any Governmental Authority or third party
alleging that any product operation or activity is in violation of any
Applicable Laws or Authorizations and has no knowledge that any such
Governmental Authority or third party is considering any such claim, litigation,
arbitration, action, suit, investigation or proceeding; (E) has not received
notice that any Governmental Authority has taken, is taking or intends to take
action to limit, suspend, modify or revoke any Authorizations and has no
knowledge that any such Governmental Authority is considering such action; (F)
has filed, obtained, maintained or submitted all material reports, documents,
forms, notices, applications, records, claims, submissions and supplements or
amendments as required by any Applicable Laws or Authorizations and that all
such reports, documents, forms, notices, applications, records, claims,
submissions and supplements or amendments were complete and correct on the date
filed in all material respects (or were corrected or supplemented by a
subsequent submission); and (G), to the Company’s knowledge, no third party has
initiated, conducted or intends to initiate any such notice or action.

 

-13-

 

 

(ww) Statistical and Market-Related Data. The statistical, demographic and
market-related data included in the Registration Statement and Prospectus are
based on or derived from sources that the Company believes to be reliable and
accurate or represent the Company’s good faith estimates that are made on the
basis of data derived from such sources.

 

(xx) Cyber Security. (i) To the Company’s knowledge, there has been no material
security breach or other material compromise of or relating to any of the
Company’s information technology and computer systems, networks, hardware,
software, data (including the data of their respective customers, employees,
suppliers, vendors and any third party data maintained by or on behalf of them),
equipment or technology (collectively, “IT Systems and Data”) and the Company
has not been notified of, and has no knowledge of any event or condition that
would reasonably be expected to result in, any material security breach or other
material compromise to their IT Systems and Data; (ii) the Company is presently
in compliance with all applicable laws or statutes and all judgments, orders,
rules and regulations of any court or arbitrator or governmental or regulatory
authority, internal policies and contractual obligations relating to the privacy
and security of IT Systems and Data and to the protection of such IT Systems and
Data from unauthorized use, access, misappropriation or modification, except as
would not, in the case of this clause (ii), individually or in the aggregate,
result in a Material Adverse Effect; and (iii) the Company has implemented
backup and disaster recovery technology consistent with industry standards and
practices.

 

Any certificate signed by an officer of the Company and delivered to the Agent
or to counsel for the Agent pursuant to or in connection with this Agreement
shall be deemed to be a representation and warranty by the Company, as
applicable, to the Agent as to the matters set forth therein.

 

7. Covenants of the Company. The Company covenants and agrees with Agent that:

 

(a) Registration Statement Amendments. After the date of this Agreement and
during any period in which a Prospectus relating to any Placement Shares is
required to be delivered by Agent under the Securities Act (including in
circumstances where such requirement may be satisfied pursuant to Rule 172 under
the Securities Act or similar rule), (i) the Company will notify the Agent
promptly of the time when any subsequent amendment to the Registration
Statement, other than documents incorporated by reference, has been filed with
the Commission and/or has become effective or any subsequent supplement to the
Prospectus has been filed and of any request by the Commission for any amendment
or supplement to the Registration Statement or Prospectus or for additional
information, (ii) the Company will prepare and file with the Commission,
promptly upon the Agent’s request, any amendments or supplements to the
Registration Statement or Prospectus that, in the Agent’s reasonable opinion,
may be necessary or advisable in connection with the distribution of the
Placement Shares by the Agent (provided, however, that the failure of the Agent
to make such request shall not relieve the Company of any obligation or
liability hereunder, or affect the Agent’s right to rely on the representations
and warranties made by the Company in this Agreement and provided, further, that
the only remedy the Agent shall have with respect to the failure to make such
filing shall be to cease making sales under this Agreement until such amendment
or supplement is filed); (iii) the Company will not file any amendment or
supplement to the Registration Statement or Prospectus, other than documents
incorporated by reference, relating to the Placement Shares or a security
convertible into the Placement Shares unless a copy thereof has been submitted
to Agent within a reasonable period of time before the filing and the Agent has
not objected thereto (provided, however, that the failure of the Agent to make
such objection shall not relieve the Company of any obligation or liability
hereunder, or affect the Agent’s right to rely on the representations and
warranties made by the Company in this Agreement and provided, further, that the
only remedy the Agent shall have with respect to the failure by the Company to
obtain such consent shall be to cease making sales under this Agreement) and the
Company will furnish to the Agent at the time of filing thereof a copy of any
document that upon filing is deemed to be incorporated by reference into the
Registration Statement or Prospectus, except for those documents available via
EDGAR; and (iv) the Company will cause each amendment or supplement to the
Prospectus to be filed with the Commission as required pursuant to the
applicable paragraph of Rule 424(b) of the Securities Act or, in the case of any
document to be incorporated therein by reference, to be filed with the
Commission as required pursuant to the Exchange Act, within the time period
prescribed (the determination to file or not file any amendment or supplement
with the Commission under this Section 7(a), based on the Company’s reasonable
opinion or reasonable objections, shall be made exclusively by the Company).

 

-14-

 

 

(b) Notice of Commission Stop Orders. The Company will advise the Agent,
promptly after it receives notice or obtains knowledge thereof, of the issuance
or threatened issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement, of the suspension of the
qualification of the Placement Shares for offering or sale in any jurisdiction,
or of the initiation or threatening of any proceeding for any such purpose; and
it will promptly use its commercially reasonable efforts to prevent the issuance
of any stop order or to obtain its withdrawal if such a stop order should be
issued. The Company will advise the Agent promptly after it receives any request
by the Commission for any amendments to the Registration Statement or any
amendment or supplements to the Prospectus or any Issuer Free Writing Prospectus
or for additional information related to the offering of the Placement Shares or
for additional information related to the Registration Statement, the Prospectus
or any Issuer Free Writing Prospectus.

 

(c) Delivery of Prospectus; Subsequent Changes. During any period in which a
Prospectus relating to the Placement Shares is required to be delivered by the
Agent under the Securities Act with respect to the offer and sale of the
Placement Shares, (including in circumstances where such requirement may be
satisfied pursuant to Rule 172 under the Securities Act or similar rule), the
Company will comply with all requirements imposed upon it by the Securities Act,
as from time to time in force, and to file on or before their respective due
dates all reports and any definitive proxy or information statements required to
be filed by the Company with the Commission pursuant to Sections 13(a), 13(c),
14, 15(d) or any other provision of or under the Exchange Act. If the Company
has omitted any information from the Registration Statement pursuant to Rule
430B under the Securities Act, it will use its best efforts to comply with the
provisions of and make all requisite filings with the Commission pursuant to
said Rule 430B and to notify the Agent promptly of all such filings. If during
such period any event occurs as a result of which the Prospectus as then amended
or supplemented would include an untrue statement of a material fact or omit to
state a material fact necessary to make the statements therein, in the light of
the circumstances then existing, not misleading, or if during such period it is
necessary to amend or supplement the Registration Statement or Prospectus to
comply with the Securities Act, the Company will promptly notify the Agent to
suspend the offering of Placement Shares during such period and the Company will
promptly amend or supplement the Registration Statement or Prospectus (at the
expense of the Company) so as to correct such statement or omission or effect
such compliance.

 

(d) Listing of Placement Shares. Prior to the date of the first Placement
Notice, the Company will use its commercially reasonable efforts to cause the
Placement Shares to be listed on the Exchange.

 

(e) Delivery of Registration Statement and Prospectus. The Company will furnish
to the Agent and its counsel (at the expense of the Company) copies of the
Registration Statement, the Prospectus (including all documents incorporated by
reference therein) and all amendments and supplements to the Registration
Statement or Prospectus that are filed with the Commission during any period in
which a Prospectus relating to the Placement Shares is required to be delivered
under the Securities Act (including all documents filed with the Commission
during such period that are deemed to be incorporated by reference therein), in
each case as soon as reasonably practicable and in such quantities as the Agent
may from time to time reasonably request and, at the Agent’s request, will also
furnish copies of the Prospectus to each exchange or market on which sales of
the Placement Shares may be made; provided, however, that the Company shall not
be required to furnish any document (other than the Prospectus) to the Agent to
the extent such document is available on EDGAR.

 

(f) Earning Statement. The Company will make generally available to its security
holders as soon as practicable, but in any event not later than 15 months after
the end of the Company’s current fiscal quarter, an earning statement covering a
12-month period that satisfies the provisions of Section 11(a) and Rule 158 of
the Securities Act.

 

-15-

 

 

(g) Use of Proceeds. The Company will use the Net Proceeds as described in the
Prospectus in the section entitled “Use of Proceeds.”

 

(h) Notice of Other Sales. Without the prior written consent of the Agent, the
Company will not, directly or indirectly, offer to sell, sell, contract to sell,
grant any option to sell or otherwise dispose of any Common Stock (other than
the Placement Shares offered pursuant to this Agreement) or securities
convertible into or exchangeable for Common Stock, warrants or any rights to
purchase or acquire, Common Stock during the period beginning on the fifth (5th)
Trading Day immediately prior to the date on which any Placement Notice is
delivered to Agent hereunder and ending on the fifth (5th) Trading Day
immediately following the final Settlement Date with respect to Placement Shares
sold pursuant to such Placement Notice (or, if the Placement Notice has been
terminated or suspended prior to the sale of all Placement Shares covered by a
Placement Notice, the date of such suspension or termination); and will not
directly or indirectly in any other “at the market” or continuous equity
transaction offer to sell, sell, contract to sell, grant any option to sell or
otherwise dispose of any Common Stock (other than the Placement Shares offered
pursuant to this Agreement) or securities convertible into or exchangeable for
Common Stock, warrants or any rights to purchase or acquire, Common Stock prior
to the later of the termination of this Agreement and the sixtieth (60th) day
immediately following the final Settlement Date with respect to the Placement
Shares sold pursuant to such Placement Notice; provided, however, that such
restrictions will not be required in connection with the Company’s issuance or
sale of (i) Common Stock, options to purchase, or rights to acquire, Common
Stock or Common Stock issuable upon the exercise or vesting of options or rights
to acquire Common Stock, pursuant to any employee or director stock option or
benefits plan, stock ownership plan or dividend reinvestment plan (but not
Common Stock subject to a waiver to exceed plan limits in its dividend
reinvestment plan) of the Company whether now in effect or hereafter
implemented, (ii) Common Stock issuable upon conversion of securities or the
exercise of warrants, options or other rights in effect or outstanding, and
disclosed in filings by the Company available on EDGAR or otherwise in writing
to the Agent and (iii) Common Stock or securities convertible into or
exchangeable for shares of Common Stock as consideration for mergers,
acquisitions, other business combinations or strategic alliances occurring after
the date of this Agreement which are not issued for capital raising purposes.

 

(i) Change of Circumstances. The Company will, at any time during the pendency
of a Placement Notice advise the Agent promptly after it shall have received
notice or obtained knowledge thereof, of any information or fact that would
alter or affect in any material respect any opinion, certificate, letter or
other document required to be provided to the Agent pursuant to this Agreement.

 

(j) Due Diligence Cooperation. The Company will cooperate with any reasonable
due diligence review conducted by the Agent or its representatives in connection
with the transactions contemplated hereby, including, without limitation,
providing information and making available documents and senior corporate
officers, during regular business hours and at the Company’s principal offices,
as the Agent may reasonably request.

 

(k) Required Filings Relating to Placement of Placement Shares. The Company
agrees that on such dates as the Securities Act shall require, the Company will
(i) file a prospectus supplement with the Commission under the applicable
paragraph of Rule 424(b) under the Securities Act (each and every filing date
under Rule 424(b), a “Filing Date”), which prospectus supplement will set forth,
within the relevant period, the amount of Placement Shares sold through the
Agent, the Net Proceeds to the Company and the compensation payable by the
Company to the Agent with respect to such Placement Shares, and (ii) deliver
such number of copies of each such prospectus supplement to each exchange or
market on which such sales were effected as may be required by the rules or
regulations of such exchange or market.

 

(l) Representation Dates; Certificate. (1) On or prior to the date of the first
Placement Notice and (2) each time the Company:

 

(i) files the Prospectus relating to the Placement Shares or amends or
supplements (other than a prospectus supplement relating solely to an offering
of securities other than the Placement Shares) the Registration Statement or the
Prospectus relating to the Placement Shares by means of a post-effective
amendment, sticker, or supplement but not by means of incorporation of documents
by reference into the Registration Statement or the Prospectus relating to the
Placement Shares;

 

-16-

 

 

(ii) files an annual report on Form 10-K under the Exchange Act (including any
Form 10-K/A containing amended financial information or a material amendment to
the previously filed Form 10-K);

 

(iii) files its quarterly reports on Form 10-Q under the Exchange Act; or

 

(iv) files a current report on Form 8-K containing amended financial information
(other than information “furnished” pursuant to Items 2.02 or 7.01 of Form 8-K
or to provide disclosure pursuant to Item 8.01 of Form 8-K relating to the
reclassification of certain properties as discontinued operations in accordance
with Statement of Financial Accounting Standards No. 144) under the Exchange Act
(each date of filing of one or more of the documents referred to in clauses (i)
through (iv) shall be a “Representation Date”); the Company shall furnish the
Agent (but in the case of clause (iv) above only if the Agent reasonably
determines that the information contained in such Form 8-K is material) with a
certificate dated the Representation Date, in the form and substance reasonably
satisfactory to the Agent and its counsel, substantially similar to the form
previously provided to the Agent and its counsel, modified, as necessary, to
relate to the Registration Statement and the Prospectus as amended or
supplemented. The requirement to provide a certificate under this Section 7(l)
shall be waived for any Representation Date occurring at a time no Placement
Notice is pending, which waiver shall continue until the earlier to occur of the
date the Company delivers instructions for the sale of Placement Shares
hereunder (which for such calendar quarter shall be considered a Representation
Date) and the next occurring Representation Date; provided, however, that such
waiver shall not apply for any Representation Date on which the Company files
its Annual Report on Form 10-K. Notwithstanding the foregoing, if the Company
subsequently decides to sell Placement Shares following a Representation Date
and did not provide the Agent with a certificate under this Section 7(l), then
before the Company delivers the instructions for the sale of Placement Shares or
the Agent sells any Placement Shares pursuant to such instructions, the Company
shall provide the Agent with a certificate in conformity with this Section 7(l)
dated as of the date that the instructions for the sale of Placement Shares are
issued.

 

(m) Legal Opinion. (1) On or prior to the date of the first Placement Notice and
(2) within five (5) Trading Days of each Representation Date with respect to
which the Company is obligated to deliver a certificate pursuant to Section 7(l)
for which no waiver is applicable and excluding the date of this Agreement, the
Company shall cause to be furnished to the Agent a written opinion and a
negative assurance letter of its General Counsel (“Company Counsel”), or other
counsel satisfactory to the Agent, in form and substance satisfactory to Agent
and its counsel, substantially similar to the form previously provided to the
Agent and its counsel, modified, as necessary, to relate to the Registration
Statement and the Prospectus as then amended or supplemented; provided, however,
the Company shall be required to furnish to Agent no more than one opinion and
one negative assurances letter hereunder per calendar quarter; provided,
further, that in lieu of such opinions or negative assurances letters for
subsequent periodic filings under the Exchange Act, counsel may furnish the
Agent with a letter (a “Reliance Letter”) to the effect that the Agent may rely
on a prior opinion or negative assurances letter delivered under this Section
7(m) to the same extent as if it were dated the date of such letter (except that
statements in such prior opinion or negative assurances letter shall be deemed
to relate to the Registration Statement and the Prospectus as amended or
supplemented as of the date of the Reliance Letter).

 

(n) Comfort Letter. (1) On or prior to the date of the first Placement Notice
and (2) within five (5) Trading Days of each Representation Date with respect to
which the Company is obligated to deliver a certificate pursuant to Section 7(l)
for which no waiver is applicable and excluding the date of this Agreement, the
Company shall cause its independent registered public accounting firm to furnish
the Agent a letter (the “Comfort Letter”), dated the date the Comfort Letter is
delivered, which shall meet the requirements set forth in this Section 7(n);
provided, that if requested by the Agent, the Company shall cause a Comfort
Letter to be furnished to the Agent within ten (10) Trading Days of the date of
occurrence of any material transaction or event, including the restatement of
the Company’s financial statements. The Comfort Letter from the Company’s
independent registered public accounting firm shall be in a form and substance
reasonably satisfactory to the Agent, (i) confirming that they are an
independent registered public accounting firm within the meaning of the
Securities Act and the PCAOB, (ii) stating, as of such date, the conclusions and
findings of such firm with respect to the financial information and other
matters ordinarily covered by accountants’ “comfort letters” to underwriters in
connection with registered public offerings (the first such letter, the “Initial
Comfort Letter”) and (iii) updating the Initial Comfort Letter with any
information that would have been included in the Initial Comfort Letter had it
been given on such date and modified as necessary to relate to the Registration
Statement and the Prospectus, as amended and supplemented to the date of such
letter.

 

-17-

 

 

(o) Market Activities. The Company will not, directly or indirectly, (i) take
any action designed to cause or result in, or that constitutes or might
reasonably be expected to constitute, the stabilization or manipulation of the
price of any security of the Company to facilitate the sale or resale of Common
Stock or (ii) sell, bid for, or purchase Common Stock in violation of Regulation
M, or pay anyone any compensation for soliciting purchases of the Placement
Shares other than the Agent.

 

(p) Investment Company Act. The Company will conduct its affairs in such a
manner so as to reasonably ensure that neither it nor any of its Subsidiaries
will be or become, at any time prior to the termination of this Agreement,
required to register as an “investment company,” as such term is defined in the
Investment Company Act.

 

(q) No Offer to Sell. Other than an Issuer Free Writing Prospectus approved in
advance by the Company and the Agent in its capacity as agent hereunder, neither
the Agent nor the Company (including its agents and representatives, other than
the Agent in its capacity as such) will make, use, prepare, authorize, approve
or refer to any written communication (as defined in Rule 405 under the
Securities Act), required to be filed with the Commission, that constitutes an
offer to sell or solicitation of an offer to buy Placement Shares hereunder.

 

(r) Blue Sky and Other Qualifications. The Company will use its commercially
reasonable efforts, in cooperation with the Agent, to qualify the Placement
Shares for offering and sale, if so required in the discretion of the Agent, or
to obtain an exemption for the Placement Shares to be offered and sold, if so
required in the discretion of the Agent, under the applicable securities laws of
such states and other jurisdictions (domestic or foreign) as the Agent may
designate and to maintain such qualifications and exemptions in effect for so
long as required for the distribution of the Placement Shares (but in no event
for less than one year from the date of this Agreement); provided, however, that
the Company shall not be obligated to file any general consent to service of
process or to qualify as a foreign corporation or as a dealer in securities in
any jurisdiction in which it is not so qualified or to subject itself to
taxation in respect of doing business in any jurisdiction in which it is not
otherwise so subject. In each jurisdiction in which the Placement Shares have
been so qualified or exempt, the Company will file such statements and reports
as may be required by the laws of such jurisdiction to continue such
qualification or exemption, as the case may be, in effect for so long as
required for the distribution of the Placement Shares (but in no event for less
than one year from the date of this Agreement).

 

(s) Sarbanes-Oxley Act. The Company and the Subsidiaries will maintain and keep
accurate books and records reflecting their assets and maintain internal
accounting controls in a manner designed to provide reasonable assurance
regarding the reliability of financial reporting and the preparation of
financial statements for external purposes in accordance with GAAP and including
those policies and procedures that (i) pertain to the maintenance of records
that in reasonable detail accurately and fairly reflect the transactions and
dispositions of the assets of the Company, (ii) provide reasonable assurance
that transactions are recorded as necessary to permit the preparation of the
Company’s consolidated financial statements in accordance with GAAP, (iii) that
receipts and expenditures of the Company are being made only in accordance with
management’s and the Company’s directors’ authorization, and (iv) provide
reasonable assurance regarding prevention or timely detection of unauthorized
acquisition, use or disposition of the Company’s assets that could have a
material effect on its financial statements. The Company and the Subsidiaries
will maintain such controls and other procedures, including, without limitation,
those required by Sections 302 and 906 of the Sarbanes-Oxley Act, and the
applicable regulations thereunder that are designed to ensure that information
required to be disclosed by the Company in the reports that it files or submits
under the Exchange Act is recorded, processed, summarized and reported, within
the time periods specified in the Commission’s rules and forms, including,
without limitation, controls and procedures designed to ensure that information
required to be disclosed by the Company in the reports that it files or submits
under the Exchange Act is accumulated and communicated to the Company’s
management, including its principal executive officer and principal financial
officer, or persons performing similar functions, as appropriate to allow timely
decisions regarding required disclosure and to ensure that material information
relating to the Company or the Subsidiaries is made known to them by others
within those entities, particularly during the period in which such periodic
reports are being prepared.

 

-18-

 

 

(t) Secretary’s Certificate; Further Documentation. On or prior to the date of
the first Placement Notice, the Company shall deliver to the Agent a certificate
of the Secretary of the Company and attested to by an executive officer of the
Company, dated as of such date, certifying as to (i) the Certificate of
Incorporation of the Company, (ii) the By-laws of the Company, (iii) the
resolutions of the Board of Directors of the Company authorizing the execution,
delivery and performance of this Agreement and the issuance of the Placement
Shares and (iv) the incumbency of the officers duly authorized to execute this
Agreement and the other documents contemplated by this Agreement. Within five
(5) Trading Days of each Representation Date, the Company shall have furnished
to the Agent such further information, certificates and documents as the Agent
may reasonably request.

 

8. Payment of Expenses. The Company will pay all expenses incident to the
performance of its obligations under this Agreement, including (i) the
preparation and filing of the Registration Statement, including any fees
required by the Commission, and the printing or electronic delivery of the
Prospectus as originally filed and of each amendment and supplement thereto, in
such number as the Agent shall deem necessary, (ii) the printing and delivery to
the Agent of this Agreement and such other documents as may be required in
connection with the offering, purchase, sale, issuance or delivery of the
Placement Shares, (iii) the preparation, issuance and delivery of the
certificates, if any, for the Placement Shares to the Agent, including any stock
or other transfer taxes and any capital duties, stamp duties or other duties or
taxes payable upon the sale, issuance or delivery of the Placement Shares to the
Agent, (iv) the fees and disbursements of the counsel, accountants and other
advisors to the Company, (v) the reasonable fees and expenses of Agent including
but not limited to the reasonable fees and expenses of the counsel to the Agent
in an amount not to exceed $25,000, (vi) the qualification or exemption of the
Placement Shares under state securities laws in accordance with the provisions
of Section 7(r) hereof, including filing fees, but excluding fees of the Agent’s
counsel, (vii) the printing and delivery to the Agent of copies of any Permitted
Issuer Free Writing Prospectus and the Prospectus and any amendments or
supplements thereto in such number as the Agent shall deem necessary, (viii) the
preparation, printing and delivery to the Agent of copies of the blue sky
survey, (ix) the fees and expenses of the transfer agent and registrar for the
Common Stock, (x) the filing and other fees incident to any review by FINRA of
the terms of the sale of the Placement Shares including the fees of the Agent’s
counsel (subject to the cap, set forth in clause (v) above), and (xi) the fees
and expenses incurred in connection with the listing of the Placement Shares on
the Exchange.

 

9. Conditions to Agent’s Obligations. The obligations of the Agent hereunder
with respect to a Placement will be subject to the continuing accuracy and
completeness of the representations and warranties made by the Company herein,
to the due performance by the Company of its obligations hereunder, to the
completion by the Agent of a due diligence review satisfactory to it in its
reasonable judgment, and to the continuing satisfaction (or waiver by the Agent
in its sole discretion) of the following additional conditions:

 

(a) Registration Statement Effective. The Registration Statement shall have
become effective and shall be available for the (i) resale of all Placement
Shares issued to the Agent and not yet sold by the Agent and (ii) sale of all
Placement Shares contemplated to be issued by any Placement Notice.

 

(b) No Material Notices. None of the following events shall have occurred and be
continuing: (i) receipt by the Company of any request for additional information
from the Commission or any other federal or state Governmental Authority during
the period of effectiveness of the Registration Statement, the response to which
would require any post-effective amendments or supplements to the Registration
Statement or the Prospectus; (ii) the issuance by the Commission or any other
federal or state Governmental Authority of any stop order suspending the
effectiveness of the Registration Statement or the initiation of any proceedings
for that purpose; (iii) receipt by the Company of any notification with respect
to the suspension of the qualification or exemption from qualification of any of
the Placement Shares for sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose; or (iv) the occurrence of any
event that makes any material statement made in the Registration Statement or
the Prospectus or any material document incorporated or deemed to be
incorporated therein by reference untrue in any material respect or that
requires the making of any changes in the Registration Statement, the Prospectus
or documents so that, in the case of the Registration Statement, it will not
contain an untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading and, that in the case of the Prospectus, it will not contain an
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading.

 

-19-

 

 

(c) No Misstatement or Material Omission. Agent shall not have advised the
Company that the Registration Statement or Prospectus, or any amendment or
supplement thereto, contains an untrue statement of fact that in the Agent’s
reasonable opinion is material, or omits to state a fact that in the Agent’s
reasonable opinion is material and is required to be stated therein or is
necessary to make the statements therein not misleading.

 

(d) Material Changes. Except as contemplated in the Prospectus, or disclosed in
the Company’s reports filed with the Commission, there shall not have been any
material adverse change in the authorized capital stock of the Company or any
Material Adverse Effect or any development that would reasonably be expected to
result in a Material Adverse Effect, or a downgrading in or withdrawal of the
rating assigned to any of the Company’s securities (other than asset backed
securities) by any rating organization or a public announcement by any rating
organization that it has under surveillance or review its rating of any of the
Company’s securities (other than asset backed securities), the effect of which,
in the case of any such action by a rating organization described above, in the
reasonable judgment of the Agent (without relieving the Company of any
obligation or liability it may otherwise have), is so material as to make it
impracticable or inadvisable to proceed with the offering of the Placement
Shares on the terms and in the manner contemplated in the Prospectus.

 

(e) Legal Opinions. The Agent shall have received the opinions of Company
Counsel required to be delivered pursuant to Section 7(m) on or before the date
on which such delivery of such opinions is required pursuant to Section 7(m).

 

(f) Comfort Letter. The Agent shall have received the Comfort Letter required to
be delivered pursuant to Section 7(n) on or before the date on which such
delivery of such Comfort Letter is required pursuant to Section 7(n).

 

(g) Representation Certificate. The Agent shall have received the certificate
required to be delivered pursuant to Section 7(l) on or before the date on which
delivery of such certificate is required pursuant to Section 7(l).

 

(h) No Suspension. Trading in the Common Stock shall not have been suspended on
the Exchange and the Common Stock shall not have been delisted from the
Exchange.

 

(i) Other Materials. On each date on which the Company is required to deliver a
certificate pursuant to Section 7(l), the Company shall have furnished to the
Agent such appropriate further information, opinions, certificates, letters and
other documents as the Agent may reasonably request. All such opinions,
certificates, letters and other documents will be in compliance with the
provisions hereof.

 

(j) Securities Act Filings Made. All filings with the Commission required by
Rule 424 under the Securities Act to have been filed prior to the issuance of
any Placement Notice hereunder shall have been made within the applicable time
period prescribed for such filing by Rule 424.

 

(k) Approval for Listing. The Placement Shares shall either have been (i)
approved for listing on the Exchange, subject only to notice of issuance, or
(ii) the Company shall have filed an application for listing of the Placement
Shares on the Exchange at, or prior to, the issuance of any Placement Notice and
the Exchange shall have reviewed such application and not provided any
objections thereto.

 

(l) FINRA. If applicable, FINRA shall have raised no objection to the terms of
this offering and the amount of compensation allowable or payable to the Agent
as described in the Prospectus.

 

(m) No Termination Event. There shall not have occurred any event that would
permit the Agent to terminate this Agreement pursuant to Section 12(a).

 

10. Indemnification and Contribution.

 

(a) Company Indemnification. The Company agrees to indemnify and hold harmless
the Agent, its affiliates and their respective partners, members, directors,
officers, employees and agents and each person, if any, who controls the Agent
or any affiliate within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act as follows:

 

(i) against any and all loss, liability, claim, damage and expense whatsoever,
as incurred, joint or several, arising out of or based upon any untrue statement
or alleged untrue statement of a material fact contained in the Registration
Statement (or any amendment thereto), or the omission or alleged omission
therefrom of a material fact required to be stated therein or necessary to make
the statements therein not misleading, or arising out of any untrue statement or
alleged untrue statement of a material fact included in any related Issuer Free
Writing Prospectus or the Prospectus (or any amendment or supplement thereto),
or the omission or alleged omission therefrom of a material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading;

 

-20-

 

 

(ii) against any and all loss, liability, claim, damage and expense whatsoever,
as incurred, joint or several, to the extent of the aggregate amount paid in
settlement of any litigation, or any investigation or proceeding by any
Governmental Authority, commenced or threatened, or of any claim whatsoever
based upon any such untrue statement or omission, or any such alleged untrue
statement or omission; provided that (subject to Section 10(d) below) any such
settlement is effected with the written consent of the Company, which consent
shall not unreasonably be delayed or withheld; and

 

(iii) against any and all expense whatsoever, as incurred (including the fees
and disbursements of counsel), reasonably incurred in investigating, preparing
or defending against any litigation, or any investigation or proceeding by any
Governmental Authority, commenced or threatened, or any claim whatsoever based
upon any such untrue statement or omission, or any such alleged untrue statement
or omission (whether or not a party), to the extent that any such expense is not
paid under (i) or (ii) above,

 

provided, however, that this indemnity agreement shall not apply to any loss,
liability, claim, damage or expense to the extent arising out of any untrue
statement or omission or alleged untrue statement or omission made solely in
reliance upon and in conformity with the Agent Information (as defined below).

 

(b) Agent Indemnification. Agent agrees to indemnify and hold harmless the
Company and its directors and each officer of the Company who signed the
Registration Statement, and each person, if any, who controls the Company within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act against any and all loss, liability, claim, damage and expense described in
the indemnity contained in Section 10(a), as incurred, but only with respect to
untrue statements or omissions, or alleged untrue statements or omissions, made
in the Registration Statement (or any amendments thereto), the Prospectus (or
any amendment or supplement thereto) or any Issuer Free Writing Prospectus (or
any amendment or supplement thereto) in reliance upon and in conformity with
information relating to the Agent and furnished to the Company in writing by the
Agent expressly for use therein. The Company hereby acknowledges that the only
information that the Agent has furnished to the Company expressly for use in the
Registration Statement, the Prospectus or any Issuer Free Writing Prospectus (or
any amendment or supplement thereto) are the statements set forth in the sixth
and seventh paragraphs under the caption “Plan of Distribution” in the
Prospectus (the “Agent Information”).

 

(c) Procedure. Any party that proposes to assert the right to be indemnified
under this Section 10 will, promptly after receipt of notice of commencement of
any action against such party in respect of which a claim is to be made against
an indemnifying party or parties under this Section 10, notify each such
indemnifying party of the commencement of such action, enclosing a copy of all
papers served, but the omission so to notify such indemnifying party will not
relieve the indemnifying party from (i) any liability that it might have to any
indemnified party otherwise than under this Section 10 and (ii) any liability
that it may have to any indemnified party under the foregoing provision of this
Section 10 unless, and only to the extent that, such omission results in the
forfeiture of substantive rights or defenses by the indemnifying party. If any
such action is brought against any indemnified party and it notifies the
indemnifying party of its commencement, the indemnifying party will be entitled
to participate in and, to the extent that it elects by delivering written notice
to the indemnified party promptly after receiving notice of the commencement of
the action from the indemnified party, jointly with any other indemnifying party
similarly notified, to assume the defense of the action, with counsel reasonably
satisfactory to the indemnified party, and after notice from the indemnifying
party to the indemnified party of its election to assume the defense, the
indemnifying party will not be liable to the indemnified party for any other
legal expenses except as provided below and except for the reasonable costs of
investigation subsequently incurred by the indemnified party in connection with
the defense. The indemnified party will have the right to employ its own counsel
in any such action, but the fees, expenses and other charges of such counsel
will be at the expense of such indemnified party unless (1) the employment of
counsel by the indemnified party has been authorized in writing by the
indemnifying party, (2) the indemnified party has reasonably concluded (based on
advice of counsel) that there may be legal defenses available to it or other
indemnified parties that are different from or in addition to those available to
the indemnifying party, (3) a conflict or potential conflict exists (based on
advice of counsel to the indemnified party) between the indemnified party and
the indemnifying party (in which case the indemnifying party will not have the
right to direct the defense of such action on behalf of the indemnified party)
or (4) the indemnifying party has not in fact employed counsel to assume the
defense of such action or counsel reasonably satisfactory to the indemnified
party, in each case, within a reasonable time after receiving notice of the
commencement of the action; in each of which cases the reasonable fees,
disbursements and other charges of counsel will be at the expense of the
indemnifying party or parties. It is understood that the indemnifying party or
parties shall not, in connection with any proceeding or related proceedings in
the same jurisdiction, be liable for the reasonable fees, disbursements and
other charges of more than one separate firm (plus local counsel) admitted to
practice in such jurisdiction at any one time for all such indemnified party or
parties. All such fees, disbursements and other charges will be reimbursed by
the indemnifying party promptly as they are incurred and the indemnifying party
has received a written invoice relating to such fees, disbursements and other
charges. An indemnifying party will not, in any event, be liable for any
settlement of any action or claim effected without its written consent. No
indemnifying party shall, without the prior written consent of each indemnified
party, settle or compromise or consent to the entry of any judgment in any
pending or threatened claim, action or proceeding relating to the matters
contemplated by this Section 10 (whether or not any indemnified party is a party
thereto), unless such settlement, compromise or consent (1) includes an express
and unconditional release of each indemnified party, in form and substance
reasonably satisfactory to such indemnified party, from all liability arising
out of such litigation, investigation, proceeding or claim and (2) does not
include a statement as to or an admission of fault, culpability or a failure to
act by or on behalf of any indemnified party.

 

-21-

 

 

(d) Settlement Without Consent if Failure to Reimburse. If an indemnified party
shall have requested an indemnifying party to reimburse the indemnified party
for reasonable fees and expenses of counsel, such indemnifying party agrees that
it shall be liable for any settlement of the nature contemplated by Section
10(a)(ii) effected without its written consent if (1) such settlement is entered
into more than 45 days after receipt by such indemnifying party of the aforesaid
request, (2) such indemnifying party shall have received notice of the terms of
such settlement at least 30 days prior to such settlement being entered into and
(3) such indemnifying party shall not have reimbursed such indemnified party in
accordance with such request prior to the date of such settlement.

 

(e) Contribution. In order to provide for just and equitable contribution in
circumstances in which the indemnification provided for in the foregoing
paragraphs of this Section 10 is applicable in accordance with its terms but for
any reason is held to be unavailable or insufficient from the Company or the
Agent, the Company and the Agent will contribute to the total losses, claims,
liabilities, expenses and damages (including any investigative, legal and other
expenses reasonably incurred in connection with, and any amount paid in
settlement of, any action, suit or proceeding or any claim asserted but after
deducting any contribution received by the Company from persons other than the
Agent, such as persons who control the Company within the meaning of the
Securities Act, officers of the Company who signed the Registration Statement
and directors of the Company, who also may be liable for contribution) to which
the Company and the Agent may be subject in such proportion as shall be
appropriate to reflect the relative benefits received by the Company on the one
hand and the Agent on the other hand. The relative benefits received by the
Company on the one hand and the Agent on the other hand shall be deemed to be in
the same proportion as the total net proceeds from the sale of the Placement
Shares (before deducting expenses) received by the Company bear to the total
compensation received by the Agent from the sale of Placement Shares on behalf
of the Company. If, but only if, the allocation provided by the foregoing
sentence is not permitted by applicable law, the allocation of contribution
shall be made in such proportion as is appropriate to reflect not only the
relative benefits referred to in the foregoing sentence but also the relative
fault of the Company, on the one hand, and the Agent, on the other hand, with
respect to the statements or omission that resulted in such loss, claim,
liability, expense or damage, or action in respect thereof, as well as any other
relevant equitable considerations with respect to such offering. Such relative
fault shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or omission or alleged
omission to state a material fact relates to information supplied by the Company
or the Agent, the intent of the parties and their relative knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The Company and the Agent agree that it would not be just and equitable if
contributions pursuant to this Section 10(e) were to be determined by pro rata
allocation or by any other method of allocation that does not take into account
the equitable considerations referred to herein. The amount paid or payable by
an indemnified party as a result of the loss, claim, liability, expense, or
damage, or action in respect thereof, referred to above in this Section 10(e)
shall be deemed to include, for the purpose of this Section 10(e), any legal or
other expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such action or claim to the extent consistent
with Section 10(c) hereof. Notwithstanding the foregoing provisions of this
Section 10(e), the Agent shall not be required to contribute any amount in
excess of the commissions received by it under this Agreement and no person
found guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) will be entitled to contribution from any person
who was not guilty of such fraudulent misrepresentation. For purposes of this
Section 10(e), any person who controls a party to this Agreement within the
meaning of the Securities Act, and any officers, directors, partners, employees
or agents of the Agent, will have the same rights to contribution as that party,
and each director of the Company and each officer of the Company who signed the
Registration Statement will have the same rights to contribution as the Company,
subject in each case to the provisions hereof. Any party entitled to
contribution, promptly after receipt of notice of commencement of any action
against such party in respect of which a claim for contribution may be made
under this Section 10(e), will notify any such party or parties from whom
contribution may be sought, but the omission to so notify will not relieve that
party or parties from whom contribution may be sought from any other obligation
it or they may have under this Section 10(e), except to the extent that the
failure to so notify such other party materially prejudiced the substantive
rights or defenses of the party from whom contribution is sought. Except for a
settlement entered into pursuant to the last sentence of Section 10(c) hereof,
no party will be liable for contribution with respect to any action or claim
settled without its written consent if such consent is required pursuant to
Section 10(c) hereof.

 

-22-

 

 

11. Representations and Agreements to Survive Delivery. The indemnity and
contribution agreements contained in Section 10 of this Agreement and all
representations and warranties of the Company herein or in certificates
delivered pursuant hereto shall survive, as of their respective dates,
regardless of (i) any investigation made by or on behalf of the Agent, any
controlling persons, or the Company (or any of their respective officers,
directors, employees or controlling persons), (ii) delivery and acceptance of
the Placement Shares and payment therefor or (iii) any termination of this
Agreement.

 

12. Termination.

 

(a) The Agent may terminate this Agreement, by notice to the Company, as
hereinafter specified at any time (1) if there has been, since the time of
execution of this Agreement or since the date as of which information is given
in the Prospectus, any change, or any development or event involving a
prospective change, in the condition, financial or otherwise, or in the
business, properties, earnings, results of operations or prospects of the
Company and its Subsidiaries considered as one enterprise, whether or not
arising in the ordinary course of business, which individually or in the
aggregate, in the sole judgment of the Agent is material and adverse and makes
it impractical or inadvisable to market the Placement Shares or to enforce
contracts for the sale of the Placement Shares, (2) if there has occurred any
material adverse change in the financial markets in the United States or the
international financial markets, any outbreak of hostilities or escalation
thereof or other calamity or crisis or any change or development involving a
prospective change in national or international political, financial or economic
conditions, in each case the effect of which is such as to make it, in the
judgment of the Agent, impracticable or inadvisable to market the Placement
Shares or to enforce contracts for the sale of the Placement Shares, (3) if
trading in the Common Stock has been suspended or limited by the Commission or
the Exchange, or if trading generally on the Exchange has been suspended or
limited, or minimum prices for trading have been fixed on the Exchange, (4) if
any suspension of trading of any securities of the Company on any exchange or in
the over-the-counter market shall have occurred and be continuing, (5) if a
major disruption of securities settlements or clearance services in the United
States shall have occurred and be continuing, or (6) if a banking moratorium has
been declared by either U.S. Federal or New York authorities. Any such
termination shall be without liability of any party to any other party except
that the provisions of Section 8 (Payment of Expenses), Section 10
(Indemnification and Contribution), Section 11 (Representations and Agreements
to Survive Delivery), Section 17 (Governing Law and Time; Waiver of Jury Trial)
and Section 18 (Consent to Jurisdiction) hereof shall remain in full force and
effect notwithstanding such termination. If the Agent elects to terminate this
Agreement as provided in this Section 12(a), the Agent shall provide the
required notice as specified in Section 13 (Notices).

 

-23-

 

 

(b) The Company shall have the right, by giving ten (10) days’ notice as
hereinafter specified to terminate this Agreement in its sole discretion at any
time after the date of this Agreement. Any such termination shall be without
liability of any party to any other party except that the provisions of Section
8, Section 10, Section 11, Section 17 and Section 18 hereof shall remain in full
force and effect notwithstanding such termination.

 

(c) The Agent shall have the right, by giving ten (10) days’ notice as
hereinafter specified to terminate this Agreement in its sole discretion at any
time after the date of this Agreement. Any such termination shall be without
liability of any party to any other party except that the provisions of Section
8, Section 10, Section 11, Section 17 and Section 18 hereof shall remain in full
force and effect notwithstanding such termination.

 

(d) This Agreement shall remain in full force and effect until May 6, 2020,
unless terminated pursuant to Sections 12(a), (b), or (c) above or otherwise by
mutual agreement of the parties; provided, however, that any such termination by
mutual agreement shall in all cases be deemed to provide that Section 8, Section
10, Section 11, Section 17 and Section 18 shall remain in full force and effect.

 

(e) Any termination of this Agreement shall be effective on the date specified
in such notice of termination; provided, however, that such termination shall
not be effective until the close of business on the date of receipt of such
notice by the Agent or the Company, as the case may be. If such termination
shall occur prior to the Settlement Date for any sale of Placement Shares, such
Placement Shares shall settle in accordance with the provisions of this
Agreement.

 

13. Notices. All notices or other communications required or permitted to be
given by any party to any other party pursuant to the terms of this Agreement
shall be in writing, unless otherwise specified, and if sent to the Agent, shall
be delivered to:

 

The Benchmark Company, LLC

150 East 58th Street, 17th Floor

New York, New York 10155

Attention:

Facsimile:

 

with a copy to:

 

Sheppard, Mullin, Richter & Hampton LLP

30 Rockefeller Plaza

New York, New York 10112

Attention: Richard A. Friedman

Facsimile: (212) 653-8701

 

and if to the Company, shall be delivered to:

 

Taronis Technologies, Inc.

300 W. Clarendon Avenue, Ste. 230

Phoenix, Arizona 85013

Attention: Tyler B. Wilson, Esq.

Email: tylerwilson@taronistech.com

 

Each party to this Agreement may change such address for notices by sending to
the parties to this Agreement written notice of a new address for such purpose.
Each such notice or other communication shall be deemed given (i) when delivered
personally or by verifiable facsimile transmission (with an original to follow)
on or before 4:30 p.m., New York City time, on a Business Day or, if such day is
not a Business Day, on the next succeeding Business Day, (ii) on the next
Business Day after timely delivery to a nationally-recognized overnight courier
(iii) on the Business Day actually received if deposited in the U.S. mail
(certified or registered mail, return receipt requested, postage prepaid), and
(iv) by Electronic Notice (as set forth in the next paragraph). For purposes of
this Agreement, “Business Day” shall mean any day on which the Exchange and
commercial banks in the City of New York are open for business.

 

-24-

 

 

An electronic communication (“Electronic Notice”) shall be deemed written notice
for purposes of this Section 13 if sent to the electronic mail address specified
by the receiving party under separate cover. Electronic Notice shall be deemed
received at the time the party sending Electronic Notice receives verification
of receipt by the receiving party. Any party receiving Electronic Notice may
request and shall be entitled to receive the notice on paper, in a nonelectronic
form (“Nonelectronic Notice”) which shall be sent to the requesting party within
ten (10) days of receipt of the written request for Nonelectronic Notice.

 

14. Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the Company and the Agent and their respective successors and the
parties referred to in Section 10 hereof. References to any of the parties
contained in this Agreement shall be deemed to include the successors and
permitted assigns of such party. Nothing in this Agreement, express or implied,
is intended to confer upon any party other than the parties hereto or their
respective successors and permitted assigns any rights, remedies, obligations or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement. Neither party may assign its rights or obligations under this
Agreement without the prior written consent of the other party; provided,
however, that the Agent may assign its rights and obligations hereunder to an
affiliate thereof without obtaining the Company’s consent.

 

15. Adjustments for Stock Splits. The parties acknowledge and agree that all
share-related numbers contained in this Agreement shall be adjusted to take into
account any stock split, stock dividend or similar event effected with respect
to the Placement Shares.

 

16. Entire Agreement; Amendment; Severability; Waiver. This Agreement (including
all schedules and exhibits attached hereto and Placement Notices issued pursuant
hereto) constitutes the entire agreement and supersedes all other prior and
contemporaneous agreements and undertakings, both written and oral, among the
parties hereto with regard to the subject matter hereof. Neither this Agreement
nor any term hereof may be amended except pursuant to a written instrument
executed by the Company and the Agent. In the event that any one or more of the
provisions contained herein, or the application thereof in any circumstance, is
held invalid, illegal or unenforceable as written by a court of competent
jurisdiction, then such provision shall be given full force and effect to the
fullest possible extent that it is valid, legal and enforceable, and the
remainder of the terms and provisions herein shall be construed as if such
invalid, illegal or unenforceable term or provision was not contained herein,
but only to the extent that giving effect to such provision and the remainder of
the terms and provisions hereof shall be in accordance with the intent of the
parties as reflected in this Agreement. No implied waiver by a party shall arise
in the absence of a waiver in writing signed by such party. No failure or delay
in exercising any right, power, or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any right, power, or privilege
hereunder.

 

17. GOVERNING LAW AND TIME; WAIVER OF JURY TRIAL. THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAWS. SPECIFIED TIMES OF DAY
REFER TO NEW YORK CITY TIME. EACH PARTY HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY
IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

 

18. CONSENT TO JURISDICTION. EACH PARTY HEREBY IRREVOCABLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS SITTING IN THE CITY OF
NEW YORK, BOROUGH OF MANHATTAN, FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR
IN CONNECTION WITH ANY TRANSACTION CONTEMPLATED HEREBY, AND HEREBY IRREVOCABLY
WAIVES, AND AGREES NOT TO ASSERT IN ANY SUIT, ACTION OR PROCEEDING, ANY CLAIM
THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF ANY SUCH COURT, THAT
SUCH SUIT, ACTION OR PROCEEDING IS BROUGHT IN AN INCONVENIENT FORUM OR THAT THE
VENUE OF SUCH SUIT, ACTION OR PROCEEDING IS IMPROPER. EACH PARTY HEREBY
IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND CONSENTS TO PROCESS BEING
SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING BY MAILING A COPY THEREOF
(CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED) TO SUCH PARTY AT THE
ADDRESS IN EFFECT FOR NOTICES TO IT UNDER THIS AGREEMENT AND AGREES THAT SUCH
SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT SERVICE OF PROCESS AND NOTICE
THEREOF. NOTHING CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT
TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW.

 

-25-

 

 

19. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Delivery of an executed Agreement by one
party to the other may be made by facsimile or electronic transmission.

 

20. Construction. The section and exhibit headings herein are for convenience
only and shall not affect the construction hereof. References herein to any law,
statute, ordinance, code, regulation, rule or other requirement of any
Governmental Authority shall be deemed to refer to such law, statute, ordinance,
code, regulation, rule or other requirement of any Governmental Authority as
amended, reenacted, supplemented or superseded in whole or in part and in effect
from time to time and also to all rules and regulations promulgated thereunder.

 

21. Permitted Free Writing Prospectuses. The Company represents, warrants and
agrees that, unless it obtains the prior written consent of the Agent, and the
Agent represents, warrants and agrees that, unless it obtains the prior written
consent of the Company, it has not made and will not make any offer relating to
the Placement Shares that would constitute an Issuer Free Writing Prospectus, or
that would otherwise constitute a “free writing prospectus,” as defined in Rule
405, required to be filed with the Commission. Any such free writing prospectus
consented to by the Agent or by the Company, as the case may be, is hereinafter
referred to as a “Permitted Free Writing Prospectus.” The Company represents and
warrants that it has treated and agrees that it will treat each Permitted Free
Writing Prospectus as an “issuer free writing prospectus,” as defined in Rule
433, and has complied and will comply with the requirements of Rule 433
applicable to any Permitted Free Writing Prospectus, including timely filing
with the Commission where required, legending and record keeping. For the
purposes of clarity, the parties hereto agree that all free writing
prospectuses, if any, listed in Exhibit 21 hereto are Permitted Free Writing
Prospectuses.

 

22. Absence of Fiduciary Relationship. The Company acknowledges and agrees that:

 

(a) the Agent is acting solely as agent in connection with the public offering
of the Placement Shares and in connection with each transaction contemplated by
this Agreement and the process leading to such transactions, and no fiduciary or
advisory relationship between the Company or any of its respective affiliates,
stockholders (or other equity holders), creditors or employees or any other
party, on the one hand, and the Agent, on the other hand, has been or will be
created in respect of any of the transactions contemplated by this Agreement,
irrespective of whether or not the Agent has advised or is advising the Company
on other matters, and the Agent has no obligation to the Company with respect to
the transactions contemplated by this Agreement except the obligations expressly
set forth in this Agreement;

 

(b) it is capable of evaluating and understanding, and understands and accepts,
the terms, risks and conditions of the transactions contemplated by this
Agreement;

 

(c) neither the Agent nor its affiliates have provided any legal, accounting,
regulatory or tax advice with respect to the transactions contemplated by this
Agreement and it has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate;

 

(d) it is aware that the Agent and its affiliates are engaged in a broad range
of transactions which may involve interests that differ from those of the
Company and the Agent and its affiliates have no obligation to disclose such
interests and transactions to the Company by virtue of any fiduciary, advisory
or agency relationship or otherwise; and

 

(e) it waives, to the fullest extent permitted by law, any claims it may have
against the Agent or its affiliates for breach of fiduciary duty or alleged
breach of fiduciary duty in connection with the sale of Placement Shares under
this Agreement and agrees that the Agent and its affiliates shall not have any
liability (whether direct or indirect, in contract, tort or otherwise) to it in
respect of such a fiduciary duty claim or to any person asserting a fiduciary
duty claim on its behalf or in right of it or the Company, employees or
creditors of Company.

 

-26-

 

 

23. Definitions. As used in this Agreement, the following terms have the
respective meanings set forth below:

 

“Applicable Time” means (i) each Representation Date, (ii) the time of each sale
of any Placement Shares pursuant to this Agreement and (iii) each Settlement
Date.

 

“Governmental Authority” means (i) any federal, provincial, state, local,
municipal, national or international government or governmental authority,
regulatory or administrative agency, governmental commission, department, board,
bureau, agency or instrumentality, court, tribunal, arbitrator or arbitral body
(public or private); (ii) any self-regulatory organization; or (iii) any
political subdivision of any of the foregoing.

 

“Issuer Free Writing Prospectus” means any “issuer free writing prospectus,” as
defined in Rule 433, relating to the Placement Shares that (1) is required to be
filed with the Commission by the Company, (2) is a “road show” that is a
“written communication” within the meaning of Rule 433(d)(8)(i) whether or not
required to be filed with the Commission, or (3) is exempt from filing pursuant
to Rule 433(d)(5)(i) because it contains a description of the Placement Shares
or of the offering that does not reflect the final terms, in each case in the
form filed or required to be filed with the Commission or, if not required to be
filed, in the form retained in the Company’s records pursuant to Rule 433(g)
under the Securities Act Regulations.

 

“Rule 164,” “Rule 172,” “Rule 405,” “Rule 415,” “Rule 424,” “Rule 424(b),” “Rule
430B,” and “Rule 433” refer to such rules under the Securities Act Regulations.

 

All references in this Agreement to financial statements and schedules and other
information that is “contained,” “included” or “stated” in the Registration
Statement or the Prospectus (and all other references of like import) shall be
deemed to mean and include all such financial statements and schedules and other
information that is incorporated by reference in the Registration Statement or
the Prospectus, as the case may be.

 

All references in this Agreement to the Registration Statement, the Prospectus
or any amendment or supplement to any of the foregoing shall be deemed to
include the copy filed with the Commission pursuant to EDGAR; all references in
this Agreement to any Issuer Free Writing Prospectus (other than any Issuer Free
Writing Prospectuses that, pursuant to Rule 433, are not required to be filed
with the Commission) shall be deemed to include the copy thereof filed with the
Commission pursuant to EDGAR; and all references in this Agreement to
“supplements” to the Prospectus shall include, without limitation, any
supplements, “wrappers” or similar materials prepared in connection with any
offering, sale or private placement of any Placement Shares by the Agent outside
of the United States.

 

[Signature Page Follows]

 

-27-

 

 

If the foregoing correctly sets forth the understanding between the Company and
the Agent, please so indicate in the space provided below for that purpose,
whereupon this letter shall constitute a binding agreement between the Company
and the Agent.

 



  Very truly yours,       TARONIS TECHNOLOGIES, INC.       By: /s/ Scott Mahoney
  Name: Scott Mahoney   Title: Chief Executive Officer         ACCEPTED as of
the date first-above written:         THE BENCHMARK COMPANY, LLC       By: /s/
John Borer   Name: John Borer   Title: Senior Managing Director

 





-28-

 

 

SCHEDULE 1

 

Form of Placement Notice

 

From: Taronis Technologies, Inc.

 

To: The Benchmark Company, LLC

Attention: David Cohen, Managing Director   Jamil Aboumeri, Managing Director

 

Subject: Placement Notice

 

Date: [●], 2019

 

Ladies and Gentlemen:

 

Pursuant to the terms and subject to the conditions contained in the Sales
Agreement between Taronis Technologies, Inc., a Delaware corporation (the
“Company”), and The Benchmark Company, LLC (“Agent”), dated June 6, 2019, the
Company hereby requests that the Agent sell up to [●] of the Company’s common
stock, par value $0.001 per share, at a minimum market price of $[●] per share,
during the time period beginning [month, day, time] and ending [month, day,
time].

 

-29-

 

 

SCHEDULE 2

 

Compensation

 

The Company shall pay to the Agent in cash, upon each sale of Placement Shares
pursuant to this Agreement, an amount equal to 3.0% of the aggregate gross
proceeds from each sale of Placement Shares.

 

-30-

 

 

SCHEDULE 3

 

Notice Parties

 

The Company

 

Scott Mahoney

 

Tyler B. Wilson

 

The Agent

 

David Cohen

 

Jamil Aboumeri

 

-31-

 

 

SCHEDULE 4

 

Subsidiaries

 

The following are the names, jurisdiction of organization and percentage
ownership by the Company of each Subsidiary.

 

   JURISDICTION
OF
INCORPORATION  COMPANY
OWNED BY
PERCENTAGE           MagneGas Welding Supply – Southeast, LLC (1)  Florida 
 100%           Taronis Fuels, Inc.  Delaware   100%           MagneGas Real
Estate Holdings, LLC (1)  Delaware   100%           MagneGas IP, LLC (1) 
Delaware   100%           MagneGas Production, LLC (1)  Delaware   100%      
    MagneGas Welding Supply – South, LLC (1)  Texas   100%           MagneGas
Welding Supply - West, LLC (1)  California   100%           MagneGas Limited 
United Kingdom   100%           MagneGas Ireland Ltd.  Ireland   100%          
Taronis Water Technologies, Inc.  Delaware   100%

 

(1) The equity interests of this entity are assessable and contain preemptive or
similar rights.

 

-32-

 

 

Form of Representation Date Certificate Pursuant to Section 7(l)

 

The undersigned, the duly qualified and elected [●], of Taronis Technologies,
Inc., a Delaware corporation (the “Company”), does hereby certify in such
capacity and on behalf of the Company, pursuant to Section 7(l) of the Sales
Agreement, dated June 6, 2019 (the “Sales Agreement”), between the Company and
The Benchmark Company, LLC, that to the best of the knowledge of the
undersigned:

 

(i) The representations and warranties of the Company in Section 6 of the Sales
Agreement (A) to the extent such representations and warranties are subject to
qualifications and exceptions contained therein relating to materiality or
Material Adverse Effect, are true and correct on and as of the date hereof with
the same force and effect as if expressly made on and as of the date hereof,
except for those representations and warranties that speak solely as of a
specific date and which were true and correct as of such date and (B) to the
extent such representations and warranties are not subject to any qualifications
or exceptions, are true and correct in all material respects as of the date
hereof as if made on and as of the date hereof with the same force and effect as
if expressly made on and as of the date hereof, except for those representations
and warranties that speak solely as of a specific date and which were true and
correct as of such date; provided, however, that such representations and
warranties also shall be qualified by the disclosure included or incorporated by
reference in the Registration Statement and Prospectus; and

 

(ii) The Company has complied with all agreements and satisfied all conditions
on its part to be performed or satisfied pursuant to the Sales Agreement at or
prior to the date hereof.

 

Capitalized terms used herein without definition shall have the meanings given
to such terms in the Sales Agreement.

 

  TARONIS TECHNOLOGIES, INC.         By:                    Name:     Title:  

 

Date: [●]

 

-33-

 

 

Exhibit 21

 

Permitted Free Writing Prospectus

 

None.

 

-34-

 

 

 

 